LOGO [g69911ex10_16pg001.jpg]    Exhibit 10.16

After recording return to:

A10 Capital, LLC

Attn: Jackie Cox

950 W. Bannock Street, Suite 950

Boise, Idaho 83702

 

 

Loan No. AC-TX-MM-10-001-001

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

THIS DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed of Trust”) is dated effective as of February 24,
2010, from Wells VAF – Parkway at Oak Hill, LLC, a Delaware limited liability
company (the “Grantor”), whose address is 6200 The Corners Parkway, Norcross,
Georgia 30092-3365, to Peter S. Graf, an individual (the “Trustee”), whose
address is 2626 Howell Street, 10th Floor, Dallas, Texas 75204, for the benefit
of A10 Capital, LLC, a Delaware limited liability company (“Beneficiary”), whose
address is 950 W. Bannock Street, Suite 950, Boise, Idaho 83702.

WITNESSETH:

WHEREAS, Grantor has requested that Beneficiary make a loan (the “Loan”) to
Grantor in the aggregate principal amount of up to SIX MILLION NINE HUNDRED
THOUSAND AND NO/100 DOLLARS ($6,900,000.00) (the “Loan Amount”);

WHEREAS, the Loan is evidenced by that certain Promissory Note dated of even
date herewith, given by Grantor to Beneficiary (the “Note”), with interest from
the date hereof at the rates set forth in the Note, such interest and the
principal amount thereof to be payable in accordance with the terms and
conditions provided in the Note, and having a maturity date of March 1, 2013;
and

WHEREAS, Grantor desires to secure the payment of the Indebtedness (as
hereinafter defined) and the performance of its obligations under the Loan
Documents.

NOW, THEREFORE, in consideration of the making of the Loan and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Grantor hereby agrees, covenants, represents and warrants with and
to Beneficiary as follows:

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 1



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.1        Definitions.    As used herein, the following terms shall
have the following meanings:

“Affiliate” means, as to any Person, (a) any corporation in which such Person or
any partner, shareholder, director, officer, member, or manager of such Person,
at any level, directly or indirectly owns or controls more than twenty percent
(20%) of the beneficial interest, (b) any partnership, joint venture or limited
liability company in which such Person or any partner, shareholder, director,
officer, member, or manager of such Person, at any level, is a partner, joint
venturer or member, (c) any trust in which such Person or any partner,
shareholder, director, officer, member or manager of such Person, at any level,
or any individual related by birth, adoption or marriage to such Person, is a
trustee or beneficiary, (d) any entity of any type which is directly or
indirectly owned or controlled by (or is under common control with) such Person
or any partner, shareholder, director, officer, member or manager of such
Person, at any level, (e) any partner, shareholder, director, officer, member,
manager or employee of such Person, or (f) any individual related by birth,
adoption or marriage to any partner, shareholder, director, officer, member,
manager or employee of such Person. Each Grantor Party shall be deemed to be an
Affiliate of Grantor.

“Business Day” means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the state of Idaho are not open for general
banking business.

“Carveout Guaranty” means that certain Nonrecourse Carveout Guaranty dated of
even date herewith, executed by Wells Mid-Horizon Value-Added Fund I, LLC, in
favor of Beneficiary, as the same may hereafter be amended or restated.

“Closing Date” means the date hereof.

“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person or any of its assets
would be liable or subject, if such amounts were advanced under the credit
facility, (c) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests, (d) all indebtedness guaranteed by such
Person, directly or indirectly, (e) all obligations under leases that constitute
capital leases for which such Person or any of its assets is liable or subject,
and (f) all obligations of such Person under interest rate swaps, caps, floors,
collars, and other interest hedge agreements, in each case whether such Person
or any of its assets is liable or subject, contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations such Person
otherwise assures a creditor against loss.

“Debt Service” means the annual aggregate interest and principal due under the
Loan.

“Environmental Laws” as defined in the Indemnity.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 2



--------------------------------------------------------------------------------

“Grantor Party” means any Person with any beneficial ownership in Grantor.

“Guaranty” means that certain Conditional Terminating Guaranty dated of even
date herewith, executed by Wells Mid-Horizon Value-Added Fund I, LLC, in favor
of Beneficiary, as the same may hereafter be amended or restated.

“Hazardous Materials” as defined in the Indemnity.

“Indebtedness” means the sum of all (1) principal, interest and other amounts
due under or secured by the Loan Documents, (2) principal, interest and other
amounts which may hereafter be loaned by Beneficiary, its successors or assigns,
to or for the benefit of the owner of the Mortgaged Property, when evidenced by
a promissory note or other instrument which, by its terms, is secured hereby,
(3) all other indebtedness, obligations and liabilities now or hereafter
existing of any kind of Grantor to Beneficiary, including, without limitation,
any amounts advanced by Beneficiary under the terms of this Deed of Trust,
(4) any and all renewals, increases, extensions, modifications, rearrangements
or restatements of the Loan Documents, together with all costs, expenses and
attorneys’ fees incurred in connection with the enforcement or collection
thereof, and (5) all obligations of Wells VAF – 330 Commerce Street, LLC,
arising under that certain Promissory Note of even date herewith, in the
original principal amount of up to $5,000,000.00, payable to Lender (the
“Commerce Note”), as long as any obligations are outstanding under the Commerce
Note.

“Indemnity” means that certain Environmental Indemnity Agreement dated of even
date herewith, executed by Grantor and Wells Mid-Horizon Value-Added Fund I,
LLC, in favor of Beneficiary, as the same may hereafter be amended or restated.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated of
even date herewith, by and between Bank of America, N.A. and Beneficiary, as the
same may hereafter be amended or restated.

“Lien” means any interest, or claim thereof, in the Mortgaged Property securing
an obligation owed to, or a claim by, any Person other than the owner of the
Mortgaged Property, whether such interest is based on common law, statute or
contract, including the lien or security interest arising from a deed of trust,
mortgage, assignment, encumbrance, pledge, security agreement, conditional sale,
judgment or trust receipt or a lease, consignment or bailment for security
purposes. The term “Lien” shall include reservations, exceptions, encroachments,
easements, rights of way, covenants, conditions, restrictions, leases and other
title exceptions and encumbrances affecting the Mortgaged Property.

“Loan Agreement” means that certain Loan Agreement dated of even date herewith,
by and between Grantor and Beneficiary, as the same may hereafter be amended or
restated.

“Loan Documents” means, collectively, (1) the Note, (2) this Deed of Trust,
(3) the Loan Agreement, (4) UCC financing statements, (5) the Guaranty, (6) the
Carveout Guaranty, (7) the Intercreditor Agreement, (8) such assignments of
management agreements, contracts and other rights as may be required by
Beneficiary, (9) all other documents now or hereafter executed by Grantor, or
any other person or entity, to evidence or secure the payment

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 3



--------------------------------------------------------------------------------

of the Indebtedness or the performance of the Obligations, and (10) all
modifications, restatements, extensions, renewals and replacements of the
foregoing; provided, however, the Indemnity shall not be deemed a Loan Document
for purposes of this Deed of Trust.

“Mortgaged Property” means, collectively, (1) the real property located in
Travis County, Texas, as further described in Exhibit A annexed hereto, together
with any greater estate therein which hereafter may be acquired by Grantor (the
“Land”), (2) all buildings, structures and other improvements, now or at any
time situated, placed or constructed upon the Land (the “Improvements”), (3) all
materials, supplies, equipment, apparatus and other items of personal property
now owned or hereafter acquired by Grantor and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Land, and
water, gas, electrical, storm and sanitary sewer facilities, and all other
utilities whether or not situated in easements (the “Fixtures”), (4) all right,
title and interest of Grantor in and to all goods, accounts, general
intangibles, instruments, documents, chattel paper, and all other personal
property of any kind or character, including such items of personal property as
defined in the UCC, now owned or hereafter acquired by Grantor and now or
hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Land and Improvements or which may be used in or
relating to the planning, development, financing or operation of the Mortgaged
Property, including, without limitation, account receivables, payment
intangibles, letters of credit, deposit accounts, investment property,
commercial tort claims, furniture, furnishings, equipment, machinery, money,
insurance proceeds, accounts, contract rights, trademarks, goodwill, chattel
paper, documents, trade names, licenses and/or franchise agreements, rights of
Grantor under leases of fixtures or other personal property or equipment,
general intangibles, inventory, all refundable, returnable, or reimbursable
fees, deposits or other funds or evidences of credit or indebtedness deposited
by or on behalf of Grantor with any governmental authorities, boards,
corporations, providers of utility services, public or private, including
specifically, but without limitation, all refundable, returnable or reimbursable
tap fees, utility deposits, commitment fees, and development costs (the
“Personalty”), (5) all plans, specifications, shop drawings, and other technical
descriptions prepared for construction, repair or alteration of the
Improvements, and all amendments and modifications thereof (the “Plans”),
(6) all leases, other rental agreements, subleases, licenses, concessions,
occupancy agreements or other agreements (written or oral, now or hereafter made
at any time while this Deed of Trust is in effect), together with any extensions
or renewals thereof, which grant a possessory interest in, or the right to use,
all or any part of the Mortgaged Property, together with all related security
and other deposits (the “Leases”), (7) rents, revenues, income, proceeds,
profits, security and other types of deposits, and other benefits paid or
payable by parties to the Leases other than Grantor, for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying the Mortgaged Property (the “Rents”), (8) all other agreements, such as
construction contracts, architects agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
permits, licenses, certificates and entitlements in any way relating to the
development, construction, use, occupancy, operation, maintenance, enjoyment,
acquisition or ownership of the Mortgaged Property (the “Mortgaged Property
Agreements”), (9) all rights, privileges, tenements, hereditaments, rights of
way, easements, appendages and appurtenances appertaining to the foregoing, and
all right, title and interest, if any, of Grantor in and to any streets, ways,
alleys, strips or gores of land adjoining the Land or any part thereof, (10) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof, (11) all insurance policies, unearned premiums therefor and
proceeds from such policies

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 4



--------------------------------------------------------------------------------

covering any of the aforesaid property now or hereafter acquired by Grantor,
(12) all of Grantor’s right, title and interest in and to any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to the Land,
Improvements, Fixtures or Personalty, (13) all mineral, water, oil and gas
rights now or hereafter acquired relating to all or any part of the Land, and
(14) all proceeds of the foregoing, both cash and non-cash. As used in this Deed
of Trust, the term “Mortgaged Property” shall mean all or, where the context
permits or requires, any portion of the aforesaid property or any interest
therein.

“Obligations” means all of the agreements, promises, covenants, conditions,
warranties, representations and other obligations made or undertaken by Grantor
or any other person or entity to Beneficiary or others as set forth in the Loan
Documents.

“Permitted Encumbrances” means the outstanding easements, restrictions and other
matters approved by Beneficiary, as more particularly set forth in Exhibit B
annexed hereto.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

“Potential Default” means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.

“Site Assessment” as defined in the Indemnity.

“Transfer” means any direct or indirect sale, transfer, conveyance, installment
sale, master lease, mortgage, pledge, encumbrance, grant of Lien or other
interest, alienation or assignment, whether voluntary or involuntary, of all or
any portion of the legal or beneficial ownership of, or any interest in (a) the
Mortgaged Property, or any part thereof, or (b) Grantor, including any agreement
to transfer or cede to another Person any voting, management or approval rights,
or any other rights, appurtenant to any such legal or beneficial ownership or
other interest. “Transfer” is specifically intended to include any pledge or
assignment, directly or indirectly, of a controlling interest in Grantor, any
general partner, member, controlling limited partner or controlling shareholder
for purposes of securing so-called “mezzanine” indebtedness.

“UCC” means the Uniform Commercial Code as enacted and in effect in the state
where the Mortgaged Property is located (as it may from time to time be
amended); provided, however, that to the extent that the UCC is used to define
any term in this Deed of Trust or in any other Loan Document and such term is
defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern;
provided further, however, that if, by reason of mandatory provisions of law,
any or all of the attachment, perfection or priority of, or remedies with
respect to, Beneficiary’s Lien on any Mortgaged Property is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the state where the Mortgaged Property is located, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for the

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 5



--------------------------------------------------------------------------------

purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

ARTICLE 2

GRANT

Section 2.1        Grant.    To secure the payment of the Indebtedness in
accordance with the terms and conditions hereof and of the Note and of the Loan
Documents, and all extensions, modifications and renewals thereof, and the
performance of the covenants and agreements contained therein, and also to
secure the payment of any and all other Indebtedness, direct or contingent, that
may now or hereafter become owing from Grantor to Beneficiary in connection with
the Loan Documents, and in consideration of the Loan Amount in hand paid,
receipt of which is hereby acknowledged, Grantor hereby irrevocably grants,
bargains, pledges, sells, warrants, conveys, alienates, remises, releases,
assigns, sets over, and confirms to Trustee, in trust for the benefit of
Beneficiary, the Mortgaged Property, with power of sale and right of entry and
possession.

ARTICLE 3

CONDITIONS TO CLOSING

Section 3.1        Conditions to Loan.    Any advance under the Loan, in
addition to any and all requirements in the Loan Agreement, shall be subject to
Beneficiary’s receipt, review, approval and/or confirmation of the following, at
Grantor’s cost and expense except as set forth below, each in form and content
satisfactory to Beneficiary in its sole discretion:

(1)        All Loan Documents, executed by Grantor and, as applicable, each
Grantor Party and each other party thereto;

(2)        Indemnity executed by Grantor and Wells Mid-Horizon Value-Added Fund
I, LLC;

(3)        Payment by Grantor to Beneficiary of Beneficiary’s loan fee charged
in connection with the closing of the Loan;

(4)        Payment by Grantor to Beneficiary for reimbursement of Beneficiary
for all costs and fees incurred in connection with processing the Loan,
including, without limitation, UCC searches, Beneficiary’s attorneys’ fees,
appraisal fees, and any other costs and fees incurred by Beneficiary in
connection with the Loan;

(5)        Payment by Grantor of all escrow fees and recording fees incurred by
Beneficiary, any title company, any escrow company, or any other party in
connection with the closing of the Loan, the recording of the Deed of Trust, and
the filing of any other documents to perfect the security interest granted to
Beneficiary pursuant to the Loan Documents;

(6)        Complete and signed copies of each lease agreement affecting the
Mortgaged Property, if any, and, if required by Lender, estoppels certificates
and/or subordination and attornment agreements in favor of Beneficiary executed
by all tenants in a form acceptable to Beneficiary in its sole discretion;

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 6



--------------------------------------------------------------------------------

(7)        A TLTA extended coverage loan policy of title insurance in the amount
of the Loan Amount, in form satisfactory to Beneficiary (with all endorsements
requested by Beneficiary), insuring Beneficiary that the Deed of Trust is a
valid first priority lien on the Mortgaged Property, free and clear of all
liens, encumbrances and exemptions, excepting only those items which Beneficiary
has previously approved in writing;

(8)        Evidence of insurance as required by this Deed of Trust and
conforming in all respects to the requirements of Beneficiary;

(9)        Copies of the organizational documents of Grantor and each Grantor
Party, including certified copies of the certificate of formation and operating
agreement (or bylaws, as applicable), as well as resolutions authorizing the
execution, delivery, and performance of the Loan, the Deed of Trust, and all
other Loan Documents, in form and substance satisfactory to Beneficiary in its
sole discretion;

(10)        Good standing certificate for Grantor and each Grantor Party, issued
by the state in which each such entity was formed;

(11)        Survey of the Mortgaged Property, environmental report(s), and
appraisal by an independent appraiser, as may be required by Beneficiary, in its
discretion; and

(12)        Such other instruments, documents and opinions as Beneficiary shall
require to evidence and secure the Loan or otherwise, in Beneficiary’s sole
discretion.

ARTICLE 4

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Beneficiary as follows:

Section 4.1        Title to Mortgaged Property and Lien of This
Instrument.    Grantor owns the Mortgaged Property free and clear of any and all
Liens, except the Permitted Encumbrances. This Deed of Trust creates valid,
enforceable liens and security interests against the Mortgaged Property subject
only to the Permitted Encumbrances. Grantor shall, without liability, cost or
expense to Beneficiary or Trustee, protect, preserve and defend title to the
Mortgaged Property. Grantor shall give Beneficiary and Trustee written notice
immediately upon knowledge of any challenge to title to the Mortgaged Property.

Section 4.2        Lien Status.

(a)        This Deed of Trust is a valid first lien against the Mortgaged
Property.

(b)        Grantor shall preserve and protect the security interest status of
this Deed of Trust and the other Loan Documents. If any other Lien or security
interest other than the Permitted Encumbrances is asserted against any of the
Mortgaged Property, Grantor shall promptly, and at its expense, (a) give
Beneficiary a detailed written notice of such Lien or security interest
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other action so as to cause the Lien or security interest to
be released within sixty (60) days.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 7



--------------------------------------------------------------------------------

Section 4.3        Payment and Performance.    Grantor shall pay the
Indebtedness when due under the Loan Documents and shall perform the Obligations
in full when they are required to be performed.

Section 4.4        Replacement of Fixtures and Personalty.    Grantor shall not,
without the prior written consent of Beneficiary, permit any of the Fixtures or
Personalty to be removed at any time from the Land or Improvements, unless the
removed item is removed temporarily for maintenance and repair or, if removed
permanently, is obsolete or is replaced by an article of equal or better
suitability and value, owned by Grantor, subject to the liens and security
interests of this Deed of Trust and the other Loan Documents, and free and clear
of any other Lien or security interest except such as may be first approved in
writing by Beneficiary.

Section 4.5        Maintenance of Rights of Way, Easements, and
Licenses.    Grantor shall maintain all rights of way, easements, grants,
privileges, licenses, certificates, permits, entitlements and franchises
necessary for the use of the Mortgaged Property and will not, without the prior
consent of Beneficiary, consent to any public restriction (including any zoning
ordinance) or private restriction as to the use of the Mortgaged Property.
Grantor shall comply with all restrictive covenants affecting the Mortgaged
Property and all zoning ordinances and other public or private restrictions as
to the use of the Mortgaged Property.

Section 4.6        Inspection.    Grantor shall permit Beneficiary, and
Beneficiary’s agents, representatives and employees, upon prior notice to
Grantor, to inspect the Mortgaged Property and conduct such environmental and
engineering studies as Beneficiary may require, provided that such inspections
and studies shall not materially interfere with the use and operation of the
Mortgaged Property.

Section 4.7        Material Changes.    Grantor shall promptly notify
Beneficiary of the occurrence of any of the following: (a) fire or other
casualty in excess of $5,000.00; (b) receipt of notice of condemnation;
(c) receipt of notice of any violation of law; (d) commencement of any
litigation involving a claim not fully covered by insurance and defended by the
carrier in excess of $5,000.00; (e) a change in tax assessment or proposed
assessment; (f) receipt of a claim from the holder of any lien or security
interest; (g) Grantor’s discovery of any spill, discharge, release or presence
of any Hazardous Material at, upon, under, within, contiguous to or otherwise
affecting the Mortgaged Property; or (h) other material facts affecting the
Mortgaged Property.

Section 4.8        Environmental Compliance.    The Mortgaged Property is in
compliance, and Grantor will continue to maintain the Mortgaged Property in
compliance, with all applicable federal, state, local and all other
environmental laws, rules and regulations.

Section 4.9        Other Covenants.    All of the covenants in all Loan
Documents are incorporated herein by reference and, together with the covenants
in this Article 4, shall be covenants running with the land. These covenants
include, among other provisions: (a) the prohibition against the further sale,
transfer or encumbering of any of the Mortgaged Property, (b) the obligation to
pay when due all taxes on the Mortgaged Property or assessed against Beneficiary
with respect to the Loan, (c) the right of Beneficiary to inspect the Mortgaged
Property, (d) the obligation to keep the Mortgaged Property insured as
Beneficiary may require,

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 8



--------------------------------------------------------------------------------

(e) the obligation to comply with all legal requirements (including
environmental laws), maintain the Mortgaged Property in good condition and
promptly repair any damage or casualty, (f) Beneficiary’s right to receive all
casualty and condemnation proceeds applicable to the Mortgaged Property as
Beneficiary elects, and (g) except as otherwise permitted under the Loan
Documents, the obligation of Grantor to obtain Beneficiary’s consent prior to
entering into, modifying, or taking of other actions with respect to Leases of
the Mortgaged Property. As used herein, “Grantor” shall refer to the party named
in the first paragraph of this Deed of Trust and to any subsequent owner of all
or any portion of the Mortgaged Property (without in any way implying that
Beneficiary has or will consent to any such conveyance or transfer of the
Mortgaged Property). All persons or entities that may have or acquire an
interest in the Mortgaged Property shall be deemed to have notice of, and be
bound by, the terms of the Note and the other Loan Documents; provided, however,
no such party shall be entitled to any rights thereunder without the prior
written consent of Beneficiary.

Section 4.10        Eminent Domain, Condemnation Awards and Insurance Proceeds.

(a)        Eminent Domain.    As to any taking of the Mortgaged Property by the
exercise of power of eminent domain or purchase under threat thereof:

(1)        Grantor shall notify Beneficiary promptly of all action taken and, to
Grantor’s knowledge, proposed to be taken with respect thereto;

(2)        Grantor shall not exercise or waive any right with respect thereto,
without the prior consent of Beneficiary; and

(3)        Beneficiary shall be entitled to receive the award of proceeds, and,
at its sole option, to apply the same on account of the Note (remitting the
balance, if any, to Grantor) and/or to reimburse Grantor for the cost of the
repair of the Mortgaged Property pursuant to this Section.

(b)        Condemnation Awards.    Grantor assigns all awards and compensation
for any condemnation or other taking, or any purchase in lieu thereof, to
Beneficiary, and authorizes Beneficiary to collect and receive such awards and
compensation and to give proper receipts and acquittances therefor, subject to
the terms of the Loan Documents.

Grantor hereby expressly agrees that Beneficiary shall not be limited to the
interest paid on the proceeds of any such awards or compensation, and further
agrees to pay to Beneficiary the difference, if any, between (i) the interest
received by Beneficiary on such awards or compensation, and (ii) the Interest
Rate provided in the Note from the date of the appropriation, condemnation or
other taking of the Mortgaged Property or any portion thereof to the Maturity
Date. The obligations and agreements of Grantor contained in this paragraph
shall survive the payment to Beneficiary of any awards or compensation for an
appropriation, condemnation or other taking, and shall terminate only upon
payment in full by Grantor to Beneficiary of the sums referred to herein.

Section 4.11        Insurance Proceeds.    Grantor assigns to Beneficiary all
proceeds of any insurance policies insuring against loss or damage to the
Mortgaged Property. Grantor

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 9



--------------------------------------------------------------------------------

authorizes Beneficiary to collect and receive such proceeds, and authorizes and
directs the issuer of each of such insurance policies to make payment for all
such losses directly to Beneficiary as the sole loss payee, instead of to
Grantor and Beneficiary jointly.

Section 4.12        Commercial Loan Transaction; Use of Loan Proceeds.    This
Deed of Trust is delivered in connection with a business or commercial loan
transaction, and Grantor further warrants that the Loan proceeds shall be
utilized for the purpose of working capital to Grantor, acquisition, refinance
and/or rehabilitation of the Mortgaged Property, closing fees, closing costs,
and pre-paid interest. The advance of the Loan shall be made upon Grantor’s
satisfaction of the conditions set forth in this Deed of Trust and any other
conditions required by Beneficiary.

Section 4.13        Reimbursement of Expenses.    Grantor shall pay all costs
and expenses incurred by Trustee and Beneficiary in connection with the
negotiation, documentation, closing, disbursement, administration, servicing and
monitoring of the Loan and Loan Documents, including, without limitation: fees
and expenses of Trustee’s and Beneficiary’s attorneys, and Trustee’s and
Beneficiary’s environmental, engineering, valuation, accounting and other
consulting firms; fees, charges and taxes for the recording or filing of Loan
Documents; financial investigation, audit, and site inspection fees and costs,
lease review fees and costs, settlement of condemnation and casualty awards,
title search costs, premiums for title insurance and endorsements thereto; and
fees and costs for UCC and litigation searches and background checks. Grantor
shall, upon request, promptly reimburse Trustee and Beneficiary for all amounts
expended, advanced or incurred by Beneficiary to collect the Note, or to enforce
the rights of Trustee and Beneficiary under this Deed of Trust or any other Loan
Document, or to defend or assert the rights and claims of Beneficiary under the
Loan Documents or with respect to the Mortgaged Property (by litigation, in any
bankruptcy proceeding, or other proceedings), which amounts will include all
court costs, attorneys’ fees and expenses (including attorneys’ fees and
expenses in connection with any bankruptcy proceedings), fees of auditors and
accountants, and investigation expenses as may be incurred by Trustee and
Beneficiary in connection with any such matters (whether or not litigation is
instituted), together with interest at the Default Rate on each such amount from
the date of disbursement until the date of reimbursement to Trustee and
Beneficiary, all of which shall constitute part of the Loan and shall be secured
by the Loan Documents.

Section 4.14        Insurance.    Grantor shall maintain insurance as follows:

(a)        Casualty.    Grantor shall keep the Mortgaged Property insured
against damage by fire and the other hazards and casualties covered by a
standard extended coverage and all-risk insurance policy for the full insurable
value thereof, but not less than the Loan Amount, on a replacement cost claim
recovery basis (without reduction for depreciation or co-insurance and without
any exclusions or reduction of policy limits for acts of terrorism or other
specified action/inaction), and shall maintain such other casualty insurance as
is reasonably required by Beneficiary from time to time, including, without
limitation, earthquake and windstorm.

(b)        Liability.    Grantor shall maintain comprehensive general liability
insurance, including coverage for claims of bodily injury and property damage,
with a minimum

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 10



--------------------------------------------------------------------------------

combined single limit of not less than $1,000,000 per occurrence (to include
personal injury coverage), with an aggregate limit of $1,000,000, and shall
maintain such other liability insurance as is reasonably required by Beneficiary
from time to time.

(c)        Business Interruption and/or Loss of Rents.    Grantor shall maintain
rental loss and/or business interruption insurance for a period of 6 months in
an amount equal to the greater of (A) estimated gross revenues from the
operations of the Mortgaged Property over 6 months or (B) the projected
operating expenses (including stabilized management fees, applicable reserve
deposits, and debt service) for the maintenance and operation of the Mortgaged
Property over 6 months. The amount of such rental loss insurance shall be
increased from time to time during the term of this Deed of Trust as and when
new Leases and renewal Leases are entered into in accordance with the terms of
this Deed of Trust, to reflect all increased rent and increased additional rent
payable by all of the tenants under such Leases.

(d)        Flood.    Grantor shall keep the Mortgaged Property insured against
loss by flood if the Mortgaged Property is located currently or at any time in
the future in an area identified by the Federal Emergency Management Agency as
an area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994 (as
such acts may from time to time be amended) in an amount not less than the
lesser of (a) the Loan Amount or (b) the maximum limit of coverage available
under said acts. Any such flood insurance policy shall be issued in accordance
with the requirements and current guidelines of the Federal Insurance
Administration.

(e)        Form and Quality of Insurance.    All insurance policies shall be
endorsed in form and substance acceptable to Beneficiary to name Beneficiary as
an additional insured, lender’s loss payable and mortgagee thereunder, as its
interest may appear, with loss payable to Beneficiary, without contribution,
under a standard New York (or local equivalent) mortgagee clause. All such
insurance policies and endorsements shall be fully paid for, shall be issued by
appropriately licensed insurance companies acceptable to Beneficiary with a
rating of “A-:IX” or better as established by A.M. Best’s Rating Guide, and
shall be in such form, and shall contain such provisions, deductibles (with no
increased deductible for acts of terrorism or other specified action/inaction)
and expiration dates, as are acceptable to Beneficiary. Each policy shall
provide that such policy may not be canceled or materially changed except upon
thirty (30) days’ prior written notice of intention of non-renewal, cancellation
or material change to Beneficiary, and that no act or thing done by Grantor
shall invalidate any policy as against Beneficiary. Blanket policies shall be
permitted only if Beneficiary receives appropriate endorsements and/or duplicate
policies containing Beneficiary’s right to continue coverage on a pro rata
pass-through basis, and that coverage will not be affected by any loss on other
properties covered by the policies. If Grantor fails to maintain insurance in
compliance with this Section 4.14, Beneficiary may obtain such insurance and pay
the premium therefor, and Grantor shall, on demand, reimburse Beneficiary for
all expenses incurred in connection therewith.

(f)        Assignment of Insurance.    Grantor shall assign the policies or
proofs of insurance to Beneficiary, in such manner and form that Beneficiary and
its successors and assigns shall at all times have and hold the same as security
for the payment of the Loan. Grantor shall deliver copies of all original
policies certified to Beneficiary by the insurance

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 11



--------------------------------------------------------------------------------

company or authorized agent as being true copies, together with the endorsements
required hereunder. If Grantor elects to obtain any insurance which is not
required under this Deed of Trust (including earthquake insurance), all related
insurance policies shall be endorsed in compliance with Section 4.14(e), and
such additional insurance shall not be canceled without prior notice to
Beneficiary. From time to time upon Beneficiary’s request, Grantor shall
identify to Beneficiary all insurance maintained by Grantor with respect to the
Mortgaged Property. The proceeds of insurance policies coming into the
possession of Beneficiary shall not be deemed trust funds, and Beneficiary shall
be entitled to apply such proceeds as herein provided.

(g)        Insurance Adjustment.    Grantor shall give immediate written notice
of any loss to the insurance carrier and to Beneficiary. Grantor hereby
irrevocably authorizes and empowers Beneficiary, as attorney-in-fact for Grantor
coupled with an interest, to notify any of Grantor’s insurance carriers to add
Beneficiary as a lender’s loss payable, mortgagee and additional insured, as the
case may be, to any policy maintained by Grantor (regardless of whether such
policy is required under this Deed of Trust), to make proof of loss, to adjust
and compromise any claim under insurance policies, to appear in and prosecute
any action arising from such insurance policies, to collect and receive
insurance proceeds, and to deduct therefrom Beneficiary’s expenses incurred in
the collection of such proceeds; provided, however, nothing contained in this
Section 4.14(g) shall require Beneficiary to incur any expense or take any
action hereunder.

(h)        Additional Insurance.    Grantor shall not maintain any separate or
additional insurance which is contributing in the event of loss unless it is
properly endorsed and otherwise satisfactory to Beneficiary in all respects. The
proceeds of insurance paid on account of any damage or destruction to the
Mortgaged Property shall be paid to Beneficiary to be applied as provided in
Section 4.14(i).

(i)        Use and Application of Insurance Proceeds.    Beneficiary shall apply
all or a portion of the insurance proceeds (i) to the cost of restoration of the
Mortgaged Property or (ii) to the repayment of the Loan, as Beneficiary shall
determine in its sole discretion. Insurance proceeds applied to restoration will
be disbursed on receipt of satisfactory plans and specifications, contracts and
subcontracts, schedules, budgets, lien waivers and architects’ certificates, and
otherwise in accordance with prudent commercial construction lending practices
for construction loan advances. Any insurance proceeds remaining after payment
of all restoration costs shall be applied by Beneficiary to the Loan balance or,
at Beneficiary’s sole option, remitted to Grantor.

Section 4.15        Condemnation Awards.    Grantor shall immediately notify
Beneficiary of the institution of any proceeding for the condemnation or other
taking of the Mortgaged Property or any portion thereof. Beneficiary may
participate in any such proceeding, and Grantor will deliver to Beneficiary all
instruments necessary or required by Beneficiary to permit such participation.
Without Beneficiary’s prior consent, Grantor (1) shall not agree to any
compensation or award, and (2) shall not take any action or fail to take any
action which would cause the compensation to be determined. All awards and
compensation for the taking or purchase in lieu of condemnation are hereby
assigned to and shall be paid to Beneficiary. Grantor authorizes Beneficiary to
collect and receive such awards and compensation, to give proper receipts and
acquittances therefor, and in Beneficiary’s sole discretion to apply the same

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 12



--------------------------------------------------------------------------------

toward the payment of the Loan. Grantor, upon request by Beneficiary, shall
execute all instruments requested to confirm the assignment of the awards and
compensation to Beneficiary, free and clear of all liens, charges or
encumbrances.

Section 4.16        Environmental Matters.    All representations, warranties,
covenants and indemnities relating to environmental matters set forth in the
Indemnity are incorporated into this Deed of Trust by reference thereto as if
set forth in full herein.

(a)        Allocation of Risks and Indemnity.    As between Grantor and
Beneficiary, all risk of loss associated with non-compliance with Environmental
Laws, or with the presence of any Hazardous Materials at, upon, within,
contiguous to or otherwise affecting the Mortgaged Property, shall lie solely
with Grantor and each Grantor Party, as applicable, and not with Trustee and
Beneficiary. Accordingly, Grantor shall bear all risks and costs associated with
any loss (including any loss in value attributable to Hazardous Materials),
damage or liability therefrom, including all costs of removal of Hazardous
Materials or other remediation required by Beneficiary or by law. Grantor shall
at all times indemnify, defend and hold Trustee and Beneficiary harmless from
and against any and all claims, suits, actions, debts, damages, losses,
liabilities, litigation, judgments, charges, costs and expenses (including
reasonable costs of defense and consultant fees, investigation and laboratory
fees, court costs, and other litigation expenses), of any nature whatsoever
proffered or incurred by Beneficiary (hereinafter collectively referred to as
“Liabilities”), whether as mortgagee or beneficiary under the Deed of Trust, as
mortgagee in possession, or as successor-in-interest to Grantor by foreclosure
deed or deed in lieu of foreclosure, and whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law, including those Liabilities arising from the joint, concurrent or
comparative negligence of Beneficiary, under or on account of the Environmental
Laws, including the assertion of any lien thereunder, with respect to: (1) a
breach of any representation, warranty or covenant of Grantor contained in this
Section 4.16; (2) any acts performed by Beneficiary pursuant to the provisions
of this Section 4.16; (3) the past, present, or future presence, of any
discharge or release of Hazardous Materials, the threat of discharge or release
of any Hazardous Materials or the storage or presence of any Hazardous Materials
affecting the Mortgaged Property whether or not the same originates or emanates
from the Mortgaged Property or any contiguous real estate, including any loss of
value of the Mortgaged Property as a result of the foregoing; (4) any costs of
removal or remedial action incurred by the United States Government or any costs
incurred by any other Person or damages from injury to, destruction of, or loss
of natural resources including reasonable costs of assessing such injury,
destruction or loss incurred pursuant to any Environmental Laws; (5) liability
for any personal injury (including wrongful death) or property damage (real or
personal) arising under any statutory or common law tort theory, including,
without limitation, damages assessed for the maintenance of a public or private
nuisance or for the carrying on of an abnormally dangerous activity at, upon,
under or within the Mortgaged Property; and/or (6) any other environmental
matter affecting the Mortgaged Property within the jurisdiction of the
Environmental Protection Agency, any other federal agency or any state or local
environmental agency. WITHOUT LIMITATION, IT IS THE INTENTION OF GRANTOR AND
GRANTOR AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED
PARTY WITH RESPECT TO LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF THE NEGLIGENCE OR CLAIMS OF NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNIFIED

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 13



--------------------------------------------------------------------------------

PARTY OR ANY STRICT LIABILITY. HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO ANY
INDEMNIFIED PARTY TO THE EXTENT THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY
OR ARISES SOLELY OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY. Grantor’s obligations under this Section 4.16 shall arise
upon the discovery of the presence of any Hazardous Material or other violation
of any Environmental Laws, whether or not the Environmental Protection Agency,
any other federal agency or any state or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Materials, and whether or not the existence of any such Hazardous Material or
potential liability on account thereof is disclosed in the Site Assessment, and
shall continue notwithstanding the repayment of the Loan or any transfer or sale
of any right, title and interest in the Mortgaged Property (by foreclosure, deed
in lieu of foreclosure or otherwise).

(b)        Beneficiary’s Right to Protect Mortgaged Property.    If (1) any
discharge of Hazardous Materials or the threat of a discharge of Hazardous
Material affecting the Mortgaged Property occurs, whether originating or
emanating from the Mortgaged Property or any contiguous real estate, and/or
(2) Grantor fails to comply with any Environmental Laws or related regulations,
Beneficiary may, at its election but without the obligation to do so, give such
notices and/or cause such work to be performed at the Mortgaged Property and/or
take any and all other actions as Beneficiary shall deem necessary or advisable
in order to abate the discharge of any Hazardous Material, remove the Hazardous
Material or cure Grantor’s non-compliance.

(c)        No Waiver.    Notwithstanding any provision in this Section 4.16 or
elsewhere in the Loan Documents, or any rights or remedies granted by the Loan
Documents, Beneficiary does not waive and expressly reserves all rights and
benefits now or hereafter accruing to Beneficiary under any “security interest”
or “secured creditor” exception under applicable Environmental Laws, as the same
may be amended. No action taken by Beneficiary pursuant to the Loan Documents
shall be deemed or construed to be a waiver or relinquishment of any such rights
or benefits under any “security interest exception”.

Section 4.17        Additional Warranties, Representations and
Covenants.    Grantor further warrants, represents and covenants to Beneficiary
that:

(a)        Organization and Power.    Grantor is a limited liability company,
duly organized, validly existing, and in good standing under the laws of the
State of Delaware. Grantor is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code. Grantor shall remain a
single-asset entity throughout the term of the Loan.

(b)        Validity of Loan Documents.    Grantor has full and lawful authority
and power to execute, acknowledge, deliver and perform this Deed of Trust and
the other Loan Documents. The execution, delivery and performance by Grantor and
each Grantor Party of the Loan Documents: (1) are duly authorized and do not
require the consent or approval of any other party or governmental authority
which has not been obtained; and (2) will not violate any law or result in the
imposition of any lien, charge or encumbrance upon the assets of any such party,
except as contemplated by the Loan Documents. Grantor and each Grantor Party
intends that the Loan Documents constitute the legal, valid and binding
obligations of Grantor and each Grantor

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 14



--------------------------------------------------------------------------------

Party, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency or similar laws generally affecting the
enforcement of creditors’ rights.

(c)        Liabilities; Litigation; Other Secured Transactions.

(1)        The financial statements previously delivered by Grantor and each
Grantor Party to Beneficiary are true and correct with no significant change
since the date of preparation. Except as disclosed in such financial statements,
there are no liabilities (fixed or contingent) affecting the Mortgaged Property,
Grantor or any Grantor Party. Except as disclosed in such financial statements,
there is no litigation, administrative proceeding, investigation or other legal
action (including any proceeding under any state or federal bankruptcy or
insolvency law) pending or, to the knowledge of Grantor, threatened, against the
Mortgaged Property, Grantor or any Grantor Party which if adversely determined
could have a material adverse effect on such party, the Mortgaged Property or
the Loan.

(2)        Neither Grantor nor any Grantor Party is contemplating either the
filing of a petition by it under state or federal bankruptcy or insolvency laws
or the liquidation of all or a major portion of its assets or property, and
neither Grantor nor any Grantor Party has knowledge of any Person contemplating
the filing of any such petition against it.

(3)        Grantor has not within the last five (5) years become bound (whether
as a result of a merger or otherwise) as a debtor under a pledge or security
agreement entered into by another Person, which has not heretofore been
terminated.

(d)        Taxes and Assessments.    The Mortgaged Property is comprised of one
or more parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot. There are no pending or, to
Grantor’s best knowledge, proposed, special or other assessments for public
improvements or otherwise affecting the Mortgaged Property, nor are there any
contemplated improvements to the Mortgaged Property that may result in such
special or other assessments.

(e)        Other Agreements; Defaults.    Neither Grantor nor any Grantor Party
is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might adversely affect the Mortgaged
Property or the business, operations or condition (financial or otherwise) of
Grantor or any Grantor Party. Neither Grantor nor any Grantor Party is in
violation of any agreement, which violation would have an adverse effect on the
Mortgaged Property, Grantor, or any Grantor Party or Grantor’s or any Grantor
Party’s business, properties or assets, operations or condition, financial or
otherwise.

(f)        Compliance with Law.

(1)        To the extent required by applicable law, Grantor and each Grantor
Party has all requisite licenses, permits, franchises, qualifications,
certificates of occupancy or other governmental authorizations to own, lease and
operate the Mortgaged Property and carry on its business. The Mortgaged Property
is in compliance with all applicable zoning, subdivision, building and other
legal requirements and is free of structural defects. All of the Mortgaged
Property’s building systems are in good working order, subject to ordinary wear
and

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 15



--------------------------------------------------------------------------------

tear. The Mortgaged Property does not constitute, in whole or in part, a legally
non-conforming use under applicable legal requirements;

(2)        No condemnation has been commenced or, to Grantor’s knowledge, is
contemplated with respect to all or any portion of the Mortgaged Property or for
the relocation of roadways providing access to the Mortgaged Property; and

(3)        The Mortgaged Property has adequate rights of access to public ways
and is served by adequate water, sewer, sanitary sewer and storm drain
facilities. All public utilities necessary or convenient to the full use and
enjoyment of the Mortgaged Property are located in the public right-of-way
abutting the Mortgaged Property, and all such utilities are connected so as to
serve the Mortgaged Property without passing over other property, except to the
extent such other property is subject to a perpetual easement for such utility
benefiting the Mortgaged Property. All roads necessary for the full utilization
of the Mortgaged Property for its current purpose have been completed and
dedicated to public use and accepted by all governmental authorities.

(g)        Location of Grantor.    Grantor’s principal place of business and
chief executive office are located at 6200 The Corners Parkway, Norcross,
Georgia 30092-3365, and Grantor at all times has maintained its principal place
of business and chief executive office at such location or at other locations
within the same state.

(h)        ERISA.

(1)        As of the Closing Date and throughout the term of the Loan,
(a) Grantor is not and will not be an “employee benefit plan” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), which is subject to Title I of ERISA, and (b) the assets of Grantor
do not and will not constitute “plan assets” of one or more such plans for
purposes of Title I of ERISA; and

(2)        As of the Closing Date and throughout the term of the Loan,
(a) Grantor is not and will not be a “governmental plan” within the meaning of
Section 3(3) of ERISA, and (b) transactions by or with Grantor are not and will
not be subject to state statutes applicable to Grantor regulating investments of
and fiduciary obligations with respect to governmental plans.

(i)        Margin Stock.    No part of proceeds of the Loan will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

(j)        Tax Filings.    Grantor and each Grantor Party has filed (or has
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and has paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Grantor and each Grantor Party, respectively.

(k)        Solvency.    Giving effect to the Loan, the fair saleable value of
Grantor’s assets exceeds and will, immediately following the making of the Loan,
exceed Grantor’s total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Grantor’s assets is and will, immediately following the making of the Loan, be
greater than Grantor’s probable liabilities, including the maximum amount of its
contingent

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 16



--------------------------------------------------------------------------------

liabilities on its Debt as such Debt becomes absolute and matures. Grantor’s
assets do not and, immediately following the making of the Loan, will not
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. Grantor does not intend to, and does not believe
that it will, incur Debt and liabilities (including contingent liabilities and
other commitments) beyond its ability to pay such Debt and liabilities as they
mature (taking into account the timing and amounts of cash to be received by
Grantor and the amounts to be payable on or in respect of obligations of
Grantor). Except as expressly disclosed to Beneficiary in writing, no petition
in bankruptcy has been filed by or against Grantor or any Grantor Party in the
last seven (7) years, and neither Grantor nor any Grantor Party in the last
seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors.

(l)        Full and Accurate Disclosure.    No statement of fact made by or on
behalf of Grantor or any Grantor Party in this Deed of Trust or in any of the
other Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading. There is no fact presently known to Grantor which has
not been disclosed to Beneficiary which adversely affects, nor as far as Grantor
can foresee might adversely affect, the Mortgaged Property or the business,
operations or condition (financial or otherwise) of Grantor or any Grantor
Party. All information supplied by Grantor regarding the Mortgaged Property is
accurate and complete in all material respects.

(m)        Business Purpose.    The Loan is intended for commercial purposes,
and Grantor and each Grantor Party represent that the Mortgaged Property is
income producing property and not the personal residence of Grantor or any
Grantor Party.

(n)        Single Purpose Entity.     Grantor is, and during the term of the
Loan shall continue to be, organized solely for the purpose of (i) acquiring,
developing, owning, managing or operating the Mortgaged Property, (ii) entering
into this Deed of Trust and the documents related hereto, and (iii) engaging in
any activity that is incidental, necessary or appropriate to accomplish the
foregoing. So long as any part of the Indebtedness and the Obligations secured
hereby remain unpaid and undischarged, Grantor shall not (a) engage in any
business or activity other than the ownership, operation and maintenance of the
Mortgaged Property, and activities incidental thereto; (b) acquire or own any
material assets other than the Mortgaged Property; (c) merge into or consolidate
with any Person or dissolve, terminate or liquidate in whole or in part,
transfer or otherwise dispose of all or substantially all of its assets or
change its legal structure; (d) fail to maintain separate financial statements
and accounting records, showing its assets and liabilities separate and apart
from those of any other Person; (e) have its assets listed on the financial
statement of any other entity; and (f) fail to maintain its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any other Person.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 17



--------------------------------------------------------------------------------

Section 4.18        Financial Statements.

(a)        Grantor’s Financials.    Within five (5) Business Days of
Beneficiary’s request thereof, Grantor shall furnish to Beneficiary financial
information, including, but not limited to, a current balance sheet, a detailed
operating statement including operating revenues, operating expenses, and net
operating income for Grantor and the Mortgaged Property, and any tax returns
filed for the most recent tax year. Each such tax return and financial statement
shall be in scope and detail satisfactory to Beneficiary and certified as true,
correct and complete by the chief financial representative of Grantor.

(b)        Accounting Principles.    All financial statements shall be prepared
in accordance with generally accepted accounting principles, consistently
applied from year to year. If the financial statements are prepared on an
accrual basis, such statements shall be accompanied by a reconciliation to cash
basis accounting principles.

(c)        Other Information.    Grantor shall deliver to Beneficiary such
additional information regarding Grantor, its subsidiaries, its business, any
Grantor Party and/or the Mortgaged Property within thirty (30) days after
Beneficiary’s request therefor.

(d)        Audits.    Beneficiary shall have the right to choose and appoint a
certified public accountant to perform such financial audits of Grantor’s books
and records as Beneficiary deems necessary, at Grantor’s expense. Grantor shall
permit Beneficiary to examine such records, books and papers of Grantor which
reflect upon its financial condition and the income and expense relative to the
Mortgaged Property. Grantor authorizes Beneficiary to communicate directly with
Grantor’s independent certified public accountants, and authorizes such
accountants to disclose to Beneficiary any and all financial statements and
other supporting financial documents and schedules, including copies of any
management letter, with respect to the business, financial condition and other
affairs of Grantor.

Section 4.19        Additional Covenants.    Grantor covenants and agrees with
Beneficiary as follows:

(a)        Due on Sale and Encumbrance; Transfers of Interests.    Without the
prior written consent of Beneficiary,

(1)        no Transfer shall occur;

(2)        neither Grantor nor any other Person having an ownership or
beneficial interest in Grantor shall enter into any easement or other agreement
granting rights in or restricting the use or development of the Mortgaged
Property;

(3)        no Transfer shall occur or be permitted which would result in a new
general partner or limited partner or member or controlling shareholder having
the ability to control the affairs of Grantor, being admitted to or created in
Grantor (or result in any existing general partner or controlling member or
controlling limited partner or controlling shareholder withdrawing from
Grantor); and

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 18



--------------------------------------------------------------------------------

(4)        no Transfer of any interest in Grantor or any Grantor Party shall
occur.

(b)        Taxes; Charges.    Grantor shall pay, before any fine, penalty,
interest or cost may be added thereto, and shall not enter into any agreement to
defer, any real estate taxes and assessments, franchise taxes and charges, and
other governmental charges that may become a Lien upon the Mortgaged Property or
become payable during the Loan Term (as defined in the Note), and will promptly
furnish Beneficiary with evidence of such payment.

Grantor shall pay all taxes, charges, filing, registration and recording fees,
excises and levies payable with respect to the Note, this Deed of Trust or the
Liens created or secured by the Loan Documents, other than income, franchise and
doing business taxes imposed on Beneficiary. If there shall be enacted any law
(1) deducting the Loan from the value of the Mortgaged Property for the purpose
of taxation, (2) affecting any Lien on the Mortgaged Property, or (3) changing
existing laws of taxation of mortgages, deeds of trust, security deeds, or debts
secured by real property, or changing the manner of collecting any such taxes,
Grantor shall promptly pay to Beneficiary, on demand, all taxes, costs and
charges for which Beneficiary is or may be liable as a result thereof; provided,
however, if such payment would be prohibited by law or would render the Loan
usurious, then instead of collecting such payment, Beneficiary may declare all
amounts owing under the Loan Documents to be immediately due and payable.
Grantor shall pay when due all claims and demands of mechanics, materialmen,
laborers and others which, if unpaid, might result in a Lien on the Mortgaged
Property.

Notwithstanding anything to the contrary set forth herein, Grantor may contest
the validity of any taxes, claims and demands described in this Section 4.19(b)
so long as (1) Grantor notifies Beneficiary that it intends to contest such
claim or demand, (2) Grantor provides Beneficiary with an indemnity, bond or
other security satisfactory to Beneficiary assuring the discharge of Grantor’s
obligations for such taxes, claims and demands, including interest and
penalties, and (3) Grantor is diligently contesting the same by appropriate
legal proceedings in good faith and at its own expense and concludes such
contest prior to the thirtieth (30th) day preceding the earlier to occur of
(i) the Maturity Date or (ii) the date on which any portion of the Mortgaged
Property is scheduled to be sold for non-payment.

(c)        Control; Management.    Without the prior written consent of
Beneficiary, there shall be no change in the day-to-day control and management
of Grantor or Grantor’s principals, and no change in the respective
organizational documents relating to control over Grantor, Grantor’s principals
and/or the Mortgaged Property. Grantor shall not terminate, replace or appoint
any such property manager or terminate or amend the property management
agreement approved by Beneficiary for the Mortgaged Property without
Beneficiary’s prior written approval. Any change in ownership or control of the
property manager shall be cause for Beneficiary to re-approve such property
manager and property management agreement. Each property manager shall hold and
maintain all necessary licenses, certifications and permits required by law.
Grantor shall fully perform all of its covenants, agreements and obligations
under the property management agreement. Grantor covenants to deliver to
Beneficiary a collateral assignment and subordination of management agreement
from each property manager within ten (10) days after Beneficiary’s request.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 19



--------------------------------------------------------------------------------

(d)        Operation; Maintenance; Inspection; Defense.    Grantor shall observe
and comply with all legal requirements applicable to its existence and to the
ownership, use and operation of the Mortgaged Property. Grantor shall maintain
the Mortgaged Property in good condition and promptly repair any damage or
casualty. Grantor shall not, without the prior written consent of Beneficiary,
undertake any material alteration of the Mortgaged Property or permit any of the
fixtures or personalty owned by Grantor to be removed at any time from the
Mortgaged Property, unless the removed item is removed temporarily for
maintenance and repair or, if removed permanently, is obsolete and is replaced
by an article of equal or better suitability and value, owned by Grantor and
free and clear of any Liens except those in favor of Beneficiary. Grantor shall
permit Beneficiary and its agents, representatives and employees, upon
reasonable prior notice to Grantor, to inspect the Mortgaged Property and
conduct such Site Assessments and engineering studies as Beneficiary may
require, provided such Site Assessments and studies do not materially interfere
with the use and operation of the Mortgaged Property.

(e)        Legal Existence; Name, Etc.    Grantor and each Grantor Party shall
preserve and keep in full force and effect its entity status, franchises, rights
and privileges under the laws of the state of its formation, and all
qualifications, licenses and permits applicable to the ownership, use and
operation of the Mortgaged Property. Neither Grantor nor any Grantor Party shall
wind up, liquidate, dissolve, reorganize, merge, or consolidate with or into, or
convey, sell, assign, transfer, lease, or otherwise dispose of all or
substantially all of its assets, or acquire all or substantially all of the
assets of the business of any Person, or permit any subsidiary or Affiliate of
Grantor to do so. Without limiting the foregoing, Grantor shall not
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated or organized as of the Closing
Date. Grantor and each Grantor Party shall conduct business only in its own
name, and shall not change its name, identity, organizational structure, state
of formation or the location of its chief executive office or principal place of
business unless Grantor (1) shall have obtained the prior written consent of
Beneficiary to such change, and (2) shall have taken all actions necessary or
requested by Beneficiary to file or amend any financing statement or
continuation statement to assure perfection and continuation of perfection of
security interests under the Loan Documents. Grantor and each Grantor Party
shall maintain its separateness as an entity, including maintaining separate
books, records and accounts and observing corporate, partnership or limited
liability company formalities independent of any other entity, shall pay its
obligations with its own funds, and shall not commingle funds or assets with
those of any other entity. If Grantor does not have an organizational
identification number and later obtains one, Grantor shall promptly notify
Beneficiary of its organizational identification number.

(f)        Affiliate Transactions.    Without the prior written consent of
Beneficiary, Grantor shall not engage in any transaction affecting the Mortgaged
Property with an Affiliate of Grantor or of any Grantor Party.

(g)        Limitation on Other Debt.    Neither Grantor nor any Grantor Party
shall, without the prior written consent of Beneficiary, incur any Debt other
than the Loan and customary trade payables which are payable, and shall be paid,
within thirty (30) days of when incurred. Neither Grantor nor any Grantor Party
shall incur secondary financing of any kind on the Mortgaged Property without
the prior written consent of Beneficiary.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 20



--------------------------------------------------------------------------------

(h)        Further Assurances.    Grantor and each Grantor Party shall promptly
(1) cure any defects in the execution and delivery of the Loan Documents, and
(2) execute and deliver, or cause to be executed and delivered, all such other
documents, agreements and instruments as Beneficiary may reasonably request to
further evidence and more fully describe the Mortgaged Property, to correct any
omissions in the Loan Documents, to perfect, protect or preserve any Liens
created under any of the Loan Documents, or to make any recordings, file any
notices, or obtain any consents as may be necessary or appropriate in connection
therewith.

(i)        Estoppel Certificates.    Grantor, within ten (10) days after
Lender’s request, shall furnish to Beneficiary a written statement, duly
acknowledged, setting forth the amount due on the Loan, the terms of payment of
the Loan, the date to which interest has been paid, whether any offsets or
defenses exist against the Loan and, if any are alleged to exist, the nature
thereof in detail, and such other matters as Beneficiary reasonably may request.

(j)        Notice of Certain Events.    Grantor shall promptly notify
Beneficiary of (1) any Event of Default or Potential Default, together with a
detailed statement of the steps being taken to cure such Event of Default or
Potential Default; (2) any notice of default received by Grantor under other
obligations relating to the Mortgaged Property or otherwise material to
Grantor’s business; (3) any threatened or pending legal, judicial or regulatory
proceedings, including any dispute between Grantor and any governmental
authority, affecting Grantor or the Mortgaged Property; and (4) any termination
of a Lease affecting 10% or more of the net leasable floor area of the Mortgaged
Property prior to the expiration date of said Lease.

(k)        Indemnification.    Grantor shall indemnify, defend and hold Trustee
and Beneficiary harmless from and against any and all losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs and disbursements (including reasonable fees and actual expenses of
Trustee’s and Beneficiary’s counsel) of any kind or nature whatsoever, including
those arising from the joint, concurrent or comparative negligence of
Beneficiary, in connection with (1) any inspection, review or testing of or with
respect to the Mortgaged Property, (2) any investigative, administrative,
mediation, arbitration, or judicial proceeding, whether or not Beneficiary is
designated a party thereto, commenced or threatened at any time (including after
the repayment of the Loan) in any way related to the execution, delivery or
performance of any Loan Document or to the Mortgaged Property, (3) any
proceeding instituted by any Person claiming a Lien, and (4) any brokerage
commissions or finder’s fees claimed by any broker or other party in connection
with the Loan, the Mortgaged Property, or any of the transactions contemplated
in the Loan Documents. WITHOUT LIMITATION, IT IS THE INTENTION OF GRANTOR AND
GRANTOR AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED
PARTY WITH RESPECT TO LOSSES, LIABILITIES, CLAIMS, DAMAGES, EXPENSES,
OBLIGATIONS, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS AND DISBURSEMENTS WHICH
IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OR CLAIMS OF
NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNIFIED PARTY OR ANY STRICT LIABILITY.
HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO ANY INDEMNIFIED PARTY TO THE EXTENT
THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR ARISES SOLELY OUT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 21



--------------------------------------------------------------------------------

(l)        Application of Operating Revenues.    Grantor shall apply all Rents
and other operating revenues to the payment of Debt Service and other payments
due under the Loan Documents, taxes, assessments, water charges, sewer rents,
and other governmental charges levied, assessed or imposed against the Mortgaged
Property, insurance premiums, operations and maintenance charges relating to the
Mortgaged Property, and other obligations of the lessor under leases of space at
the Mortgaged Property, before using Rents and operating revenues for any other
purpose.

(m)        Collection of Rents.    Grantor shall not receive or collect any
Rents from any of the Leases for a period of more than one (1) month in advance,
except last month’s rent or a security deposit.

(n)        Separate Tax Lots.    Grantor shall not suffer or permit the joint
assessment of the Mortgaged Property with any other real property.

(o)        Lease Approval.    Grantor shall not enter into, modify, terminate,
or take any other actions with respect to any and all Leases affecting the
Mortgaged Property without the consent of Beneficiary. Grantor shall furnish to
Beneficiary proposed lease documentation, including, but not limited to, a copy
of the proposed lease agreement or lease amendment (as applicable), current
operating statements including operating revenues, operating expenses, and net
operating income for Grantor and the Mortgaged Property, and a current rent roll
for the Mortgaged Property (collectively, the “Proposed Lease Documentation”).
Unless Beneficiary delivers written notice to Grantor if its disapproval of the
proposed action evidenced by the Proposed Lease Documentation, the proposed
action shall be deemed approved ten (10) Business Days after Beneficiary’s
receipt of the Proposed Lease Documentation.

ARTICLE 5

ASSIGNMENT OF LEASES AND RENTS

Section 5.1        Assignment.    Grantor does hereby absolutely,
unconditionally and irrevocably sell, assign, transfer, set over and deliver
unto Beneficiary all of Grantor’s rights, interests and privileges as lessor
under the Leases for the Mortgaged Property, together with the immediate and
continuing right to collect and receive all of the Rents, income, receipt and
revenues arising from each of the assigned Leases covering or affecting all or
any part of the Mortgaged Property. Grantor hereby appoints Beneficiary as its
irrevocable attorney-in-fact to appear in any action and/or to collect any such
award or payment.

The assignment and security interest granted in this Section 5.1 applies to all
Leases now or hereafter made covering the Mortgaged Property or any portion
thereof, together with any extension or renewal of same, this assignment of
other present and future leases and present and future rental agreements being
effective without further or supplemental assignment.

Section 5.2        License.    Until notice from Beneficiary, Grantor shall have
the right under a license granted hereby to collect all Rents arising from or
out of the Leases. Failure or discontinuance of Beneficiary at any time, or from
time to time, to collect any such Rents shall not in any manner affect the
subsequent enforcement by Beneficiary of the right, power and authority to
collect the same. The collection of such Rents and the application of such Rents

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 22



--------------------------------------------------------------------------------

hereunder shall not cure or waive any Event of Default or invalidate any act
done in response to such Event of Default. Notwithstanding the collection,
receipt and application of any Rents by Beneficiary, Trustee or Beneficiary
shall be entitled to exercise every right provided for in any of the Loan
Documents or by law upon occurrence of any Event of Default, including the right
to exercise the power of sale.

Section 5.3        Foreclosure.    Upon issuance of any deed(s) pursuant to any
judicial or non-judicial foreclosure of this Deed of Trust or deed(s) in lieu of
foreclosure, all right, title and interest of Grantor in and to the Leases shall
vest in and become the absolute property of the grantee or grantees of such
deed(s) without any further act or assignment by Grantor.

Section 5.4        No Merger of Estates.    So long as any part of the
Indebtedness and the Obligations secured hereby remain unpaid and undischarged,
the fee estate and the leasehold estate (if any) to the Mortgaged Property shall
not merge, but shall remain separate and distinct, notwithstanding the union of
such estates either in Grantor, Beneficiary, any lessee or any third party by
purchase or otherwise.

ARTICLE 6

SECURITY AGREEMENT

Section 6.1        Security Interest.    This Deed of Trust constitutes a
“Security Agreement” on personal property within the meaning of the UCC and
other applicable law and with respect to the Personalty, Fixtures, Plans,
Leases, Rents and Mortgaged Property Agreements. To this end, Grantor grants to
Beneficiary a first and prior security interest in the Personalty, Fixtures,
Plans, Leases, Rents, Mortgaged Property Agreements and all other Mortgaged
Property which is personal property to secure the payment of the Indebtedness
and performance of the Obligations, and agrees that Beneficiary shall have all
the rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by
Beneficiary with respect to the Personalty, Fixtures, Plans, Leases, Rents and
Mortgaged Property Agreements sent to Grantor at least ten (10) days prior to
any action under the UCC shall constitute reasonable notice to Grantor.

Section 6.2        Financing Statements.    Grantor hereby authorizes
Beneficiary to prepare such financing statements, including an all assets
financing statement, and such further assurances as Beneficiary may, from time
to time, reasonably consider necessary to create, perfect and preserve
Beneficiary’s security interest hereunder, and Beneficiary may cause such
statements and assurances to be recorded and filed at such times and places as
may be required or permitted by law to so create, perfect and preserve such
security interest.

Section 6.3        Fixture Filing.    This Deed of Trust shall also constitute a
“fixture filing” for the purposes of the UCC against all of the Mortgaged
Property which is or is to become fixtures. Information concerning the security
interest herein granted may be obtained at the addresses of Grantor (debtor) and
Beneficiary (secured party) as set forth in Section 8.5 of this Deed of Trust.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 23



--------------------------------------------------------------------------------

ARTICLE 7

EVENT OF DEFAULT; REMEDIES

Section 7.1        Event of Default.    Each of the following shall constitute
an “Event of Default” under the Note, this Deed of Trust, and all Loan
Documents:

(a)        Payments.    Grantor’s failure to pay any regularly scheduled
installment of principal, interest or other amount when due under the Note or
any other Loan Document.

(b)        Insurance.     Grantor’s failure to maintain insurance as required
under Section 4.14 of this Deed of Trust or if, upon application by Beneficiary
to two (2) or more fire insurance companies which are lawfully doing business in
the state in which the Mortgaged Property is located and which are issuing
policies of fire insurance upon buildings situated within the area wherein the
Mortgaged Property is situated, such companies shall refuse to issue such
policies.

(c)        Change in taxation.    After thirty (30) days notice to Grantor, in
the event of the passage of any law deducting from the value of land for the
purposes of taxation any lien thereon, or changing in any way the taxation of
deeds of trust or debts secured thereby for state or local purposes, or the
manner of collecting such taxes and imposing a tax, either directly or
indirectly, on the Deed of Trust or the Note.

(d)        Transfer.    Any Transfer occurs in violation of Section 4.19(a) of
this Deed of Trust.

(e)        Covenants.    Grantor’s or any Grantor Party’s failure to perform,
observe or comply with any of the agreements, covenants or provisions contained
in this Deed of Trust or in any of the other Loan Documents (other than those
agreements, covenants and provisions constituting an Event of Default referred
to elsewhere in this Article 7), and the continuance of such failure for thirty
(30) days after notice by Trustee or Beneficiary to Grantor; provided, however,
subject to any shorter period for curing any failure by Grantor as specified in
any of the other Loan Documents, Grantor shall have an additional thirty
(30) days to cure such failure if (1) such failure does not involve the failure
to make payments on a monetary obligation; (2) such failure is curable but
cannot reasonably be cured within thirty (30) days; (3) Grantor is diligently
undertaking to cure such default, and (4) Grantor has provided Beneficiary with
security reasonably satisfactory to Beneficiary against any interruption of
payment or impairment of the Mortgaged Property as a result of such continuing
failure. The notice and cure provisions of this Section 7.1(e) do not apply to
the other Events of Default described in this Article 7.

(f)        Representations and Warranties.    Any representation or warranty
made in any Loan Document proves to be untrue in any material respect when made
or deemed made.

(g)        Other Encumbrances.    The occurrence of any default under any
document or instrument, other than the Loan Documents, evidencing or creating a
Lien on the Mortgaged Property or any part thereof.

(h)        Involuntary Bankruptcy or Other Proceeding.    Commencement of an
involuntary case or other proceeding against Grantor, any Grantor Party or any
other Person

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 24



--------------------------------------------------------------------------------

having an ownership in the Mortgaged Property (each, a “Bankruptcy Party”) which
seeks liquidation, reorganization or other relief with respect to it or its
debts or other liabilities under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeks the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any of its property,
and such involuntary case or other proceeding shall remain undismissed or
unstayed for a period of sixty (60) days; or an order for relief against a
Bankruptcy Party shall be entered in any such case under the Federal Bankruptcy
Code.

(i)        Voluntary Petitions, Etc.    Commencement by a Bankruptcy Party of a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its Debt or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing.

(j)        Other Insolvency.    The occurrence of any of the following: (1) if
Grantor becomes insolvent; (2) if Grantor generally does not pay its debts as
they become due; (3) if Grantor makes an assignment for the benefit of
creditors; (4) if Grantor or its agents contacts any creditor to advise of
Grantor’s inability to pay its debts as they become due; or (5) if Grantor calls
or causes to be called a meeting of creditors for the composition of debts.

(k)        Other Defaults.    The occurrence of any default by Grantor under any
other document or instrument evidencing or securing any other loan from
Beneficiary to Grantor.

(l)        Death of Principal of Grantor or any Grantor Party.    The death of
any principal of Grantor or any Grantor Party, unless Beneficiary is provided
with additional collateral or a replacement borrower or grantor party that is
reasonably acceptable to Beneficiary within sixty (60) days after such death.

(m)        Commerce Street.    The occurrence of any event of default under that
certain Promissory Note of even date herewith, executed by Wells VAF – 330
Commerce Street, LLC, a Delaware limited liability company, as borrower, payable
to Beneficiary, as lender, in the original principal amount of $5,000,000.00, or
any other loan documents delivered in connection with said note or related
thereto.

Section 7.2        Remedies.    If an Event of Default (as defined in this Deed
of Trust) exists, Trustee or Beneficiary may, at Beneficiary’s election,
exercise any or all of the following rights, remedies and recourses:

(a)        Insolvency Events.    Upon the occurrence of any Event of Default
described in Section 7.1(h), 7.1(i) or 7.1(j), the obligations of Beneficiary to
advance additional amounts hereunder, if any, shall immediately terminate, and
all amounts due under the Loan Documents immediately shall become due and
payable, all without written notice and without

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 25



--------------------------------------------------------------------------------

presentment, demand, protest, notice of protest or dishonor, notice of intent to
accelerate the maturity thereof, notice of acceleration of the maturity thereof,
or any other notice of default of any kind, all of which are hereby expressly
waived by Grantor; however, if the Bankruptcy Party under Section 7.1(h) or
7.1(i) is other than Grantor, then all amounts due under the Loan Documents
shall become immediately due and payable at Beneficiary’s election, in
Beneficiary’s sole discretion.

(b)        Acceleration.    Declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Grantor), whereupon the same shall
become immediately due and payable.

(c)        Entry on Mortgaged Property.    Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Grantor remains in possession of the Mortgaged Property after an
Event of Default and without Beneficiary’s prior written consent, Beneficiary
may invoke any legal remedies to dispossess Grantor.

(d)        Operation of Mortgaged Property.    Hold, lease, develop, manage,
operate or otherwise use the Mortgaged Property upon such terms and conditions
as Beneficiary may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Beneficiary deems necessary or desirable), and apply all Rents and
other amounts collected by Beneficiary in connection therewith in accordance
with the provisions of Section 7.8.

(e)        Judicial Foreclosure; Injunction.    To commence and maintain an
action or actions in any court of competent jurisdiction to foreclose this
instrument as a mortgage or to obtain specific enforcement of the covenants of
Grantor hereunder, and Grantor agrees that such covenants shall be specifically
enforceable by injunction or any other appropriate equitable remedy and that for
the purposes of any suit brought under this subparagraph, Grantor waives the
defense of laches and any applicable statute of limitations.

(f)        Nonjudicial Foreclosure.    To execute a written notice of such Event
of Default and of the election to cause the Mortgaged Property to be sold to
satisfy the Indebtedness. Trustee shall give and record such notice as the law
then requires as a condition precedent to a trustee’s sale. When the minimum
period of time required by law after such notice has elapsed, Trustee, without
notice to or demand upon Grantor except as required by law, shall sell the
Mortgaged Property at the time and place of sale fixed by it in the notice of
sale, at one or several sales, either as a whole or in separate parcels and in
such manner and order, all as Beneficiary in its sole discretion may determine,
at public auction to the highest bidder for cash, in lawful money of the United
States, payable at time of sale. Neither Grantor nor any other person or entity
other than Beneficiary shall have the right to direct the order in which the
Mortgaged Property is sold, and Grantor hereby waives any right which it may
have to direct the order in which the Mortgaged Property is sold. Subject to
requirements and limits imposed by law, Trustee may, from time to time postpone
sale of all or any portion of the Mortgaged Property by public announcement at
such time and place of sale, and from time to time may postpone the sale by
public announcement at the time and place fixed by the preceding

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 26



--------------------------------------------------------------------------------

postponement. A sale of less than the whole of the Mortgaged Property or any
defective or irregular sale made hereunder shall not exhaust the power of sale
provided for herein. Trustee shall deliver to the purchaser at such sale a deed
conveying the Mortgaged Property or portion thereof so sold, but without any
covenant or warranty, express or implied. The recitals in the deed of any
matters or facts shall be conclusive proof of the truthfulness thereof. Any
person, including Trustee, Grantor or Beneficiary, may purchase at the sale.
Upon sale of the Mortgaged Property at any judicial or nonjudicial foreclosure,
Beneficiary may credit bid (as determined by Beneficiary in its sole and
absolute discretion) all or any portion of the Indebtedness. In determining such
credit bid, Beneficiary may, but is not obligated to, take into account all or
any of the following: (i) appraisals of the Mortgaged Property as such
appraisals may be discounted or adjusted by Beneficiary in its sole and absolute
underwriting discretion; (ii) expenses and costs incurred by Beneficiary with
respect to the Mortgaged Property prior to foreclosure; (iii) expenses and costs
which Beneficiary anticipates will be incurred with respect to the Mortgaged
Property after foreclosure, but prior to resale, including, without limitation,
costs of structural reports and other due diligence, costs to carry the
Mortgaged Property prior to resale, costs of resale (e.g., commissions,
attorneys’ fees, and taxes), costs of deferred maintenance, repair,
refurbishment and retrofit, costs of defending or settling litigation affecting
the Mortgaged Property, and lost opportunity costs (if any), including the time
value of money during any anticipated holding period by Beneficiary;
(iv) declining trends in real property values generally and with respect to
properties similar to the Mortgaged Property; (v) anticipated discounts upon
resale of the Mortgaged Property as a distressed or foreclosed property;
(vi) the fact of additional collateral (if any) for the Indebtedness; and
(vii) such other factors or matters that Beneficiary (in its sole and absolute
discretion) deems appropriate. In regard to the above, Grantor acknowledges and
agrees that: (i) Beneficiary is not required to use any or all of the foregoing
factors to determine the amount of its credit bid; (ii) this paragraph does not
impose upon Beneficiary any additional obligations that are not imposed by law
at the time the credit bid is made; and (iii) Beneficiary’s credit bid may be
(at Beneficiary’s sole and absolute discretion) higher or lower than any
appraised value of the Mortgaged Property. After deducting all costs, fees and
expenses of Trustee, and of this trust, including cost of evidence of title and
attorney’s fees in connection with the sale, the Trustee shall apply the
proceeds of the sale to payment of: (i) all sums expended under the terms hereof
not then repaid, with accrued interest at the rate specified in the Note;
(ii) the payment of all other sums then secured hereby; and (iii) the remainder,
if any, to the person or persons legally entitled thereto.

(g)        Sale of Personal Mortgaged Property.    Trustee or Beneficiary may
sell any personal property pursuant to the UCC (as now in effect or as hereafter
amended or succeeded) and with respect to any notice required or permitted under
the UCC, Grantor agrees that ten (10) days prior written notice shall be deemed
commercially reasonable. At any such sale (i) it shall not be necessary for
Trustee or Beneficiary to be physically present, or to have constructive
possession of any personal property, and the title to and right of possession of
such personal property shall pass to the purchaser thereof as completely as if
Trustee or Beneficiary had been actually present and delivered to purchaser the
personal property at such sale, (ii) any prerequisite to the validity of such
sale shall be presumed to have been performed, (iii) the receipt of Trustee,
Beneficiary or the other party making the sale shall be a sufficient discharge
to the purchaser or purchasers for his or their purchase money and no such
purchaser or purchasers, or his or their assigns or personal representatives,
shall thereafter be obligated to see that the application of such purchase money
or be in any way answerable for any loss,

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 27



--------------------------------------------------------------------------------

misapplication or non-application thereof, and (iv) to the fullest extent
permitted by law, Grantor shall be completely and irrevocably divested of all of
its right, title, interest, claim, equity, equity of redemption, and demand
whatsoever, either at law or in equity, in and to the personal property sold,
and such sale shall be a perpetual bar both at law and in equity against
Grantor, and against all other persons claiming or to claim the property sold or
any part thereof, by, through or under Grantor. Beneficiary may be a purchaser
at such sale and if Beneficiary is the highest bidder, may credit the portion of
the purchase price that would be distributed to Beneficiary against the
Indebtedness in lieu of paying cash. Notwithstanding anything contained herein
to the contrary, in accordance with Section 9.604 of the UCC, Beneficiary may
proceed under the UCC as to all personal property covered hereby or, at
Beneficiary’s election, Beneficiary may proceed as to both the real and personal
property covered hereby in accordance with Beneficiary’s rights and remedies in
respect of the real property, in which case the provisions of the UCC (and this
Section 7.2(g)) shall not apply.

(h)        Receiver.    Make application to a court of competent jurisdiction
for, and obtain from such court as a matter of strict right and without notice
to Grantor or regard to the adequacy of the Mortgaged Property for the repayment
of the Indebtedness, the appointment of a receiver of the Mortgaged Property,
and Grantor irrevocably consents to such appointment. Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, enter into leases, borrow funds, maintain, and otherwise
operate the Mortgaged Property upon such terms as may be approved by the court,
and shall apply such Rents in accordance with the provisions of Section 7.8.

(i)        Advances.    Terminate the obligation, if any, of Beneficiary to
advance additional amounts under the Loan Documents.

(j)        Other.    Exercise all other rights, remedies and recourses granted
under the Loan Documents or otherwise available at law or in equity (including
an action for specific performance of any covenant contained in the Loan
Documents, or obtaining a judgment on the Note either before, during or after
any proceeding to enforce this Deed of Trust).

(k)        Rental Value.    Upon the occurrence of any Event of Default and
pending the exercise by Trustee or Beneficiary of their right to exclude Grantor
from all or any part of the Mortgaged Property, Grantor agrees to pay the fair
and reasonable rental value for the use and occupancy of the Mortgaged Property
or any portion thereof which are in its possession for such period and, upon
default of any such payment, will vacate and surrender possession of the
Mortgaged Property to Trustee, Beneficiary or to a receiver, if any, and in
default thereof may be evicted by any summary action or proceeding for the
recovery or possession of the Mortgaged Property for non-payment of rent,
however designated.

Section 7.3        Right of Trustee or Beneficiary to Perform the
Obligations.    If Grantor shall fail, refuse or neglect to make any payment or
perform any act required by the Loan Documents, then while any Event of Default
exists, and without notice to or demand upon Grantor, and without waiving or
releasing any other right, remedy or recourse Beneficiary may have because of
such Event of Default, Beneficiary may (but shall not be obligated to) make such
payment or perform such act for the account of and at the expense of Grantor,
and shall have the right to enter upon the Mortgaged Property for such purpose
and to take all such action

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 28



--------------------------------------------------------------------------------

thereon and with respect to the Mortgaged Property as it may deem necessary or
appropriate. If Beneficiary shall elect to pay any sum due with reference to the
Mortgaged Property, Trustee or Beneficiary may do so in reliance on any bill,
statement or assessment procured from the appropriate governmental authority or
other issuer thereof without inquiring into the accuracy or validity thereof.
Similarly, in making any payments to protect the security intended to be created
by the Loan Documents, Trustee and Beneficiary shall not be bound to inquire
into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Grantor shall indemnify, defend and hold
Trustee and Beneficiary harmless from and against any and all losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever,
including reasonable attorneys’ fees, incurred or accruing by reason of any acts
performed by Trustee and Beneficiary pursuant to the provisions of this
Section 7.3. WITHOUT LIMITATION, IT IS THE INTENTION OF GRANTOR AND GRANTOR
AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH
RESPECT TO LOSSES, LIABILITIES, CLAIMS, DAMAGES, EXPENSES, OBLIGATIONS,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS AND DISBURSEMENTS WHICH IN WHOLE OR
IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OR CLAIMS OF NEGLIGENCE OF
SUCH (AND/OR ANY OTHER) INDEMNIFIED PARTY OR ANY STRICT LIABILITY. HOWEVER, SUCH
INDEMNITIES SHALL NOT APPLY TO ANY INDEMNIFIED PARTY TO THE EXTENT THE SUBJECT
OF THE INDEMNIFICATION IS CAUSED BY OR ARISES SOLELY OUT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY. All sums paid by Beneficiary
pursuant to this Section 7.3, and all other sums expended by Trustee and/or
Beneficiary to which they shall be entitled to be indemnified, together with
interest thereon at the Default Rate from the date of such payment or
expenditure until paid, shall constitute additions to the Loan, shall be secured
by the Loan Documents, and shall be paid by Grantor to Trustee and/or
Beneficiary upon demand.

Section 7.4        Remedies Cumulative, Concurrent and
Nonexclusive.    Beneficiary shall have all rights, remedies and recourses
granted in the Loan Documents and available at law or equity (including the
UCC), which rights (i) shall be cumulative and concurrent, (ii) may be pursued
separately, successively or concurrently against Grantor, any Grantor Party, or
others obligated under the Note and the other Loan Documents, or against the
Mortgaged Property, or against any one or more of them, at the sole discretion
of Beneficiary, (iii) may be exercised as often as occasion therefor shall
arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (iv) are intended to be, and shall be, nonexclusive. No action of
Trustee or Beneficiary in the enforcement of any rights or remedies under the
Loan Documents or otherwise at law or equity shall be deemed to cure an Event of
Default.

Section 7.5        Release of and Resort to Collateral.    Beneficiary may
release, regardless of consideration and without the necessity for any notice to
a holder of any subordinate lien on the Mortgaged Property, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interests created in
or evidenced by the Loan Documents. For payment of the Indebtedness, Beneficiary
may resort to any other security in such order and manner as Beneficiary may
elect.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 29



--------------------------------------------------------------------------------

Section 7.6        Waiver of Redemption, Notice and Marshalling of Assets.    To
the fullest extent permitted by law, Grantor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to Grantor
by virtue of any present or future statute of limitations or law or judicial
decision exempting the Mortgaged Property from attachment, levy or sale on
execution or providing for any appraisement, valuation, stay of execution,
exemption from civil process, redemption, or extension of time for payment,
(b) all notices of any Event of Default or of Trustee’s or Beneficiary’s
election to exercise or their actual exercise of any right, remedy or recourse
provided for under the Loan Documents, and (c) any right to a marshalling of
assets or a sale in inverse order of alienation.

Section 7.7        Discontinuance of Proceedings.    If Trustee or Beneficiary
shall have proceeded to invoke any right, remedy or recourse permitted under the
Loan Documents, and shall thereafter elect to discontinue or abandon it for any
reason, Trustee and Beneficiary shall have the unqualified right to do so and,
in such an event, Grantor, Trustee and Beneficiary shall be restored to their
former positions with respect to the Indebtedness, the Obligations, the Loan
Documents, the Mortgaged Property, and otherwise, and the rights, remedies,
recourses and powers of Trustee and Beneficiary shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Trustee and Beneficiary thereafter to exercise any right, remedy or recourse
under the Loan Documents for such Event of Default.

Section 7.8        Application of Proceeds.    The proceeds of any sale of, and
the Rents and other amounts generated by the holding, leasing, management,
operation or other use of, the Mortgaged Property, shall be applied by Trustee,
Beneficiary or the receiver, if one is appointed, in the order set forth in the
Note, unless otherwise required by applicable law.

Section 7.9        Occupancy After Sale.    The purchaser at any judicial or
nonjudicial foreclosure sale shall become the legal owner of the Mortgaged
Property. All occupants of the Mortgaged Property shall, at the option of such
purchaser, become tenants of the purchaser at the foreclosure sale, and shall
deliver possession thereof immediately to the purchaser upon demand. It shall
not be necessary for the purchaser at said sale to bring any action for
possession of the Mortgaged Property other than the statutory action of forcible
detainer in any justice court having jurisdiction over the Mortgaged Property.

Section 7.10        Interest After Default.    If any payment due hereunder or
under the Note or any other Loan Document is not paid when due, either at stated
or accelerated maturity or pursuant to any of the terms hereof, then and in such
event, Grantor shall pay interest thereon from and after the date on which such
payment first becomes due at the interest rate provided for in the Note, and
such interest shall be due and payable, on demand, at such rate until the entire
amount due is paid to Beneficiary, whether or not any action shall have been
taken or proceeding commenced to recover the same or to foreclose this Deed of
Trust. Nothing in this Section 7.10 or in any other provision of this Deed of
Trust shall constitute an extension of the time of payment of the Indebtedness.
After entry of a judgment on any of the Loan Documents or a judgment in
foreclosure hereunder, interest shall continue to accrue under said judgment,
the Note, and this Deed of Trust at the rates set forth in the Note. This Deed
of Trust shall not, solely for purposes of determining interest payable under
the Note, merge with any judgment on any Loan Document or a judgment in
foreclosure under this Deed of Trust.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 30



--------------------------------------------------------------------------------

Section 7.11        Additional Advances and Disbursements; Costs of Enforcement.

(a)        If any Event of Default exists, Beneficiary shall have the right, but
not the obligation, to cure such Event of Default in the name and on behalf of
Grantor. All sums advanced and expenses incurred at any time by Trustee or
Beneficiary under this Section 7.11, or otherwise under this Deed of Trust or
any of the other Loan Documents or applicable law, shall bear interest from the
date that such sum is advanced or expense incurred, to and including the date of
reimbursement, computed at the Default Rate (as defined in the Note), and all
such sums, together with interest thereon, shall be secured by this Deed of
Trust.

(b)        Grantor shall pay all expenses (including reasonable attorneys’ fees
and expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Loan Documents, or the enforcement, compromise or settlement
of the Indebtedness, or any claim under this Deed of Trust and the other Loan
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Trustee and Beneficiary in respect thereof, by litigation or
otherwise.

(c)        This Deed of Trust secures the Indebtedness which includes, without
limitation: (i) all advances made by Trustee and Beneficiary with respect to any
of the Mortgaged Property for the payment of taxes, maintenance charges,
insurance premiums or costs incurred for the protection of any of the Mortgaged
Property or the lien of this Deed of Trust and (ii) all expenses incurred by
Trustee and Beneficiary by reason of an Event of Default hereunder. This Deed of
Trust shall constitute a lien on Grantor’s fee interest in the Mortgaged
Property from the time this Deed of Trust is left of record (or, if this is a
purchase money deed of trust, from the time of delivery hereof to Beneficiary)
for, among other things, all such advances and expenses, plus interest thereon,
regardless of the time when such advances are made or such expenses are
incurred.

Section 7.12        No Beneficiary in Possession.    Neither the enforcement of
any of the remedies under this Article 7, the assignment of the Leases and Rents
under Article 5, the security interests under Article 6, nor any other remedies
afforded to Trustee and Beneficiary under the Loan Documents, at law or in
equity, shall cause Trustee and Beneficiary to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Trustee or
Beneficiary to lease the Mortgaged Property or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

Section 7.13        Non-Merger.    Notwithstanding the recovery or entry of any
foreclosure judgment or judgment against Grantor, all of the covenants,
undertakings and agreements of Grantor, whether hereunder or under the Note or
any other Loan Document, whether relating thereto or not, shall remain in full
force and effect and shall be enforceable strictly in accordance with their
terms as fully as though no such judgment had been entered or recovered, it
being understood that this Deed of Trust and the other Loan Documents shall not
(solely for the purpose of confirming the continuing validity of Grantor’s
covenants, indemnities and agreements) merge into any foreclosure judgment or
judgment entered or recovered by Trustee or Beneficiary against Grantor under
any Loan Documents.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 31



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

Section 8.1        Approvals; Third Parties; Conditions.    All rights retained
or exercised by Beneficiary to review or approve leases, contracts, plans,
studies and other matters, including Grantor’s and any other Person’s compliance
with laws applicable to Grantor, the Mortgaged Property or any other Person, are
solely to facilitate Beneficiary’s credit underwriting, and shall not be deemed
or construed as a determination that Beneficiary has passed on the adequacy
thereof for any other purpose and may not be relied upon by Grantor or any other
Person. This Deed of Trust is for the sole and exclusive use of Beneficiary,
Trustee and Grantor and may not be enforced, nor relied upon, by any Person
other than Beneficiary, Trustee and Grantor. All conditions of the obligations
of Beneficiary hereunder, including the obligation to make advances, are imposed
solely and exclusively for the benefit of Beneficiary, its successors and
assigns, and no other Person shall have standing to require satisfaction of such
conditions or be entitled to assume that Beneficiary will refuse to make
advances in the absence of strict compliance with any or all of such conditions,
and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived, in
whole or in part by Beneficiary at any time in Beneficiary’s sole discretion.

Section 8.2        Acceptance of Trust; Notice of Indemnification.    Trustee
accepts this trust when this Deed of Trust, duly executed and acknowledged,
becomes a public record as provided by law. Trustee is not obligated to notify
any party hereto of pending sale under any other deed of trust, or of any action
or proceeding in which Grantor, Beneficiary or Trustee shall be a party, unless
Trustee brings such action.

Section 8.3        Powers of Trustee.    From time to time, upon written request
of Beneficiary and presentation of this Deed of Trust for endorsement, and
without affecting the personal liability of any person for payment of any
indebtedness or performance of the obligation secured hereby, Trustee may,
without liability therefore and without notice: reconvey all or any part of the
Mortgaged Property; consent to the making of any map or plat thereof; join in
granting any easement thereon; join in any declaration of covenant and
restrictions; or join in any extension agreement or any agreement subordinating
the lien or charge hereof. Trustee or Beneficiary may, from time to time, apply
to any court of competent jurisdiction for aid and direction in the execution of
the trusts hereunder and the rights and remedies available hereunder, and
Trustee or Beneficiary may obtain orders or decrees or confirming or approving
acts in the execution of said trust and the enforcement of said remedies.

Section 8.4        Beneficiary Not in Control; No Partnership.    None of the
covenants or other provisions contained in the Loan Documents shall, or shall be
deemed to, give Beneficiary the right or power to exercise control over the
affairs or management of Grantor, the power of Beneficiary being limited to the
rights to exercise the remedies referred to in the Loan Documents. The
relationship between Grantor and Beneficiary is, and at all times shall remain,
solely that of debtor and creditor. No covenant or provision of the Loan
Documents is intended, nor shall it be deemed or construed, to create a
partnership, joint venture, agency or common interest in profits or income
between Beneficiary and Grantor, or to create an equity in the Mortgaged
Property in Beneficiary. Beneficiary neither undertakes nor assumes any
responsibility or duty to Grantor or to any other Person with respect to the
Mortgaged Property

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 32



--------------------------------------------------------------------------------

or the Loan, except as expressly provided in the Loan Documents; and
notwithstanding any other provision of the Loan Documents: (1) Beneficiary shall
in no event be liable for any Debt, expenses or losses incurred or sustained by
Grantor; and (2) Beneficiary shall not be deemed responsible for or a
participant in any acts, omissions or decisions of Grantor or its stockholders,
members or partners. Beneficiary and Grantor disclaim any intention to create
any partnership, joint venture, agency or common interest in profits or income
between Beneficiary and Grantor, or to create any equity in the Mortgaged
Property in Beneficiary, or any sharing of liabilities, losses, costs or
expenses.

Section 8.5        Notices.    Any notice required or permitted to be given
under any Loan Document shall be in writing and either shall be mailed by
certified mail, postage prepaid, return receipt requested, or sent by overnight
air courier service, or personally delivered to a representative of the
receiving party, or sent by facsimile (provided that for facsimile delivery, an
identical notice is also sent simultaneously by mail, overnight courier or
personal delivery as otherwise provided in this Section 8.5). All such notices
shall be mailed, sent or delivered, addressed to the party for whom it is
intended, at its address set forth below.

If to Grantor (debtor):

Wells VAF – Parkway at Oak Hill, LLC

6200 The Corners Parkway

Norcross, Georgia 30092-3365

Facsimile: (770) 243-8594

If to Trustee:

Peter S. Graf

2626 Howell Street, 10th Floor

Dallas, Texas 75204

Facsimile: (214) 855-8889

If to Beneficiary (secured party):

A10 Capital, LLC

Attn: Dale Conder, Chief Risk Officer

950 W. Bannock Street, Suite 950

Boise, Idaho 83702

Facsimile: (208) 577-5050

With a copy to:

Hawley Troxell Ennis & Hawley LLP

Attn: Stephen C. Hardesty

877 W. Main Street, Suite 1000

Boise, Idaho 83702

Facsimile: (208) 954-5223

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 33



--------------------------------------------------------------------------------

Any notice so addressed and sent by United States mail or overnight courier
shall be deemed to be given on the earliest of (1) when actually delivered,
(2) on the first Business Day after deposit with an overnight air courier
service, or (3) on the third Business Day after deposit in the United States
mail, postage prepaid, in each case to the address of the intended addressee.
Any notice so delivered in person shall be deemed to be given when receipted for
by, or actually received by Grantor, Trustee or Beneficiary, as the case may be.
If given by facsimile, a notice shall be deemed given and received when the
facsimile is transmitted to the party’s facsimile number specified above and
confirmation of complete receipt is received by the transmitting party during
normal business hours or on the next Business Day if not confirmed during normal
business hours, and an identical notice is also sent simultaneously by mail,
overnight courier, or personal delivery as otherwise provided in this
Section 8.5. Except for notices sent via facsimile as expressly described above,
no notice hereunder shall be effective if sent or delivered by electronic means.
Either party may designate a change of address by written notice to the other by
giving at least ten (10) days prior written notice of such change of address.

Section 8.6        Amendments and Waivers; References.    No amendment or waiver
of any provision of the Loan Documents shall be effective unless in writing and
signed by the party against whom enforcement is sought. This Deed of Trust and
the other Loan Documents shall not be executed, entered into, altered, amended
or modified by electronic means. Any reference to a Loan Document, whether in
this Deed of Trust or in any other Loan Document, shall be deemed to be a
reference to such Loan Document as it may hereafter from time to time be
amended, modified, supplemented and restated in accordance with the terms
hereof.

Section 8.7        Attorney-in-Fact.    Grantor hereby irrevocably appoints
Beneficiary, and its successors and assigns, as its attorney-in-fact, which
agency is coupled with an interest, (a) to execute and/or record any notices of
completion, cessation of labor, or any other notices that Beneficiary deems
appropriate to protect Beneficiary’s interest, if Grantor shall fail to do so
within ten (10) days after written request by Beneficiary, (b) upon the issuance
of a deed pursuant to the foreclosure of this Deed of Trust or the delivery of a
deed in lieu of foreclosure, to execute all instruments or assignments,
conveyances or further assurances with respect to the Leases, Rents, Personalty,
Fixtures, Plans and Mortgaged Property Agreements in favor of the grantee of any
such deed and as may be necessary or desirable for such purpose, (c) to prepare,
execute and file or record financing statements, continuation statements,
applications for registration and like papers necessary to create, perfect or
preserve Beneficiary’s security interests and rights in or to any of the
Mortgaged Property, and (d) while any Event of Default exists, to perform any
obligation of Grantor hereunder; provided, however: (1) Beneficiary shall not
under any circumstances be obligated to perform any obligation of Grantor;
(2) any sums advanced by Beneficiary in such performance shall be included in
the Indebtedness and shall bear interest at the Default Rate; (3) Beneficiary as
such attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (4) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section. Beneficiary, as agent for Grantor under
the powers of attorney, is not a fiduciary for Grantor. Beneficiary, in
exercising any of its rights or powers pursuant to the powers of attorney, may
do so for the sole benefit of Beneficiary and not for Grantor.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 34



--------------------------------------------------------------------------------

Section 8.8        Successors and Assigns.    This Deed of Trust shall be
binding upon and inure to the benefit of Beneficiary, Trustee and Grantor and
their respective successors and assigns. Grantor shall not, without the prior
written consent of Beneficiary, assign any rights, duties or obligations
hereunder.

Section 8.9        No Waiver.    Any failure by Beneficiary to insist upon
strict performance of any of the terms, provisions or conditions of the Loan
Documents shall not be deemed to be a waiver of same, and Beneficiary shall have
the right at any time to insist upon strict performance of all of such terms,
provisions and conditions.

Section 8.10        Declaration of No Set-Offs.    Within ten (10) days after
requested by Beneficiary, Grantor shall certify to Beneficiary or to any
proposed assignee of Beneficiary, in writing duly acknowledged, the amount of
principal, interest and other charges then owing on the Indebtedness and other
Obligations secured by this Deed of Trust and by any prior liens, if any,
whether there are any set-offs or defenses against them and whether any default
has been asserted by any tenant of the Mortgaged Property.

Section 8.11        Subrogation.    To the extent Beneficiary makes advances
which are used to extinguish, extend or renew the Indebtedness secured by the
Mortgaged Property, then Beneficiary shall be subrogated to all of the rights,
liens and interests existing against the Mortgaged Property and held by the
holder of such indebtedness and such former rights, liens and interests, if any,
are not waived but are continued in full force and effect in favor of
Beneficiary.

Section 8.12        Note.    If any conflict or inconsistency exists between
this Deed of Trust and the Note, the Note shall govern.

Section 8.13        Substitution of Trustee.    From time to time, by a writing
signed and acknowledged by Beneficiary and recorded in the Office of the
Recorder of the County in which the Mortgaged Property is situated, Beneficiary
may appoint another trustee to act in the place and stead of Trustee or any
successor. Such writing shall set forth any information required by law. The
recordation of such instrument of substitution shall discharge Trustee herein
named and shall appoint the new trustee as the trustee hereunder with the same
effect as if originally named trustee herein. A writing recorded pursuant to the
provisions of this Section 8.13 shall be conclusive proof of the proper
substitution of such new trustee.

Section 8.14        Release.    Following payment in full of the Indebtedness
and performance in full of the Obligations, Beneficiary, at Grantor’s expense,
shall release the Mortgaged Property or that portion thereof then held
hereunder. The recitals of any matters or facts in any release executed
hereunder shall be conclusive proof of the truthfulness thereof. To the extent
permitted by law, the release may describe the grantee as “the person or persons
legally entitled thereto”. When the Mortgaged Property has been fully released,
the last such release shall operate as a reassignment of all future rents,
issues and profits of the Mortgaged Property to the person or persons legally
entitled thereto.

Section 8.15        Waiver of Stay, Moratorium, and Similar Rights.    Grantor
agrees, to the full extent that it may lawfully do so, that it will not at any
time insist upon or

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 35



--------------------------------------------------------------------------------

plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Deed of Trust or the Indebtedness secured hereby, or any agreement
between Grantor and Beneficiary, or any rights or remedies of Beneficiary.

Section 8.16        Joint and Several.    If more than one person or entity has
executed this Deed of Trust as “Grantor”, the obligations of all such persons or
entities hereunder shall be joint and several.

Section 8.17        Post Closing Compliance.    Grantor and each Grantor Party
agrees to execute, re-execute, cause any third parties involved in the Loan
transaction to execute and/or re-execute, and to deliver to Beneficiary or its
legal counsel, as may be deemed appropriate, any document or instrument signed
in connection with the Loan which was incorrectly drafted and/or signed, as well
as any document or instrument which should have been signed at or prior to the
closing of the Loan but which was not so signed and delivered. Grantor and each
Grantor Party agrees to comply with any written request by Beneficiary within
ten (10) days after receipt by Grantor and each Grantor Party of such request.
Failure by Grantor and each Grantor Party to so comply shall, at the option of
Beneficiary, constitute an Event of Default hereunder.

Section 8.18        Invalid Provisions.    If any provision of any Loan Document
is held to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision,
there shall be added automatically as a part of such Loan Document a provision
as similar in terms to such illegal, invalid or unenforceable provision as may
be possible to be legal, valid and enforceable.

Section 8.19        Governing Law.    This Deed of Trust and all other Loan
Documents are being executed and delivered, and are intended to be performed, in
the State of Idaho, and the laws of the State of Idaho shall govern the rights
and duties of the parties hereto and the validity, construction, enforcement and
interpretation of this Deed of Trust and the Loan Documents (without giving
effect to principles of conflicts of law), except to the extent otherwise
specified in this Deed of Trust or any of the Loan Documents; provided, however,
that with respect to the creation, attachment, perfection, priority and
enforcement of any liens created by this Deed of Trust or any of the Loan
Documents, the laws of the state where the Mortgaged Property is located shall
apply to those matters only.

Section 8.20        Survival.    All of the representations, warranties and
indemnities of Grantor hereunder and under the indemnification provisions of the
other Loan Documents shall survive the repayment in full of the Loan and the
release of the liens evidencing or securing the Loan, and shall survive the
transfer (by sale, foreclosure, conveyance in lieu of foreclosure, or otherwise)
of any or all right, title and interest in and to the Mortgaged Property to any
party, except with respect to the presence of Hazardous Materials which first
became present at, on or under the Mortgaged Property after it was transferred
to a third party.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 36



--------------------------------------------------------------------------------

Section 8.21        Titles of Articles, Sections and Subsections.    All titles
or headings to articles, sections, subsections or other divisions of this Deed
of Trust and the other Loan Documents or the exhibits hereto and thereto are
only for the convenience of the parties and shall not be construed to have any
effect or meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.

Section 8.22        Entire Agreement.    This Deed of Trust and the other Loan
Documents embody the entire agreement and understanding between Beneficiary and
Grantor and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. Except with respect to the Note as stated in
Section 8.12, if any conflict or inconsistency exists between this Deed of Trust
and any of the other Loan Documents, the terms of this Deed of Trust shall
control.

Section 8.23        Singular and Plural.    Words used in this Deed of Trust and
the other Loan Documents in the singular, where the context so permits, shall be
deemed to include the plural and vice versa. The definitions of words in the
singular in this Deed of Trust and the other Loan Documents shall apply to such
words when used in the plural where the context so permits and vice versa.

Section 8.24        Phrases.    When used in this Deed of Trust and the other
Loan Documents, the phrase “including” shall mean “including, but not limited
to,” the phrase “satisfactory to Beneficiary” shall mean “in form and substance
satisfactory to Beneficiary in all respects,” the phrase “with Beneficiary’s
consent” or “with Beneficiary’s approval” shall mean such consent or approval at
Beneficiary’s sole discretion, and the phrase “acceptable to Beneficiary” shall
mean “acceptable to Beneficiary at Beneficiary’s sole discretion.”

Section 8.25        Exhibits.    The exhibits attached to this Deed of Trust are
incorporated herein and shall be considered a part of this Deed of Trust for the
purposes stated herein.

Section 8.26        Headings.    The article, section and subsection titles
hereof are inserted for convenience of reference only and shall in no way alter,
modify or define, or be used in construing, the text of such articles, sections
or subsections.

Section 8.27        Acknowledgement of Copy.    Grantor acknowledges receiving a
true, correct and complete copy of this Deed of Trust for Grantor’s records.

Section 8.28        Conflicting Provisions.    In the event of any
inconsistencies between the terms and conditions of the following paragraphs and
the other terms and conditions of this Deed of Trust, the terms and conditions
of the following paragraphs shall control and be binding:

(a)        TEXAS FINANCE CODE.    TEXAS FINANCE CODE SECTION 307.052 COLLATERAL
PROTECTION INSURANCE NOTICE: (A) GRANTOR IS REQUIRED TO: (I) KEEP THE MORTGAGED
PROPERTY INSURED AGAINST

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 37



--------------------------------------------------------------------------------

DAMAGE IN THE AMOUNT BENEFICIARY SPECIFIES; (II) PURCHASE THE INSURANCE FROM AN
INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE
SURPLUS LINES INSURER; AND (III) NAME BENEFICIARY AS THE PERSON TO BE PAID UNDER
THE POLICY IN THE EVENT OF A LOSS; (B) GRANTOR MUST, IF REQUIRED BY BENEFICIARY,
DELIVER TO BENEFICIARY A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF
PREMIUMS; AND (C) IF GRANTOR FAILS TO MEET ANY REQUIREMENT LISTED IN
PARAGRAPH (A) OR (B), BENEFICIARY MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON
BEHALF OF GRANTOR AT THE GRANTOR’S EXPENSE.

(b)        Assignment of Leases and Rents.    In no event will the assignment in
Article 5 reduce the Indebtedness except to the extent, if any, that Rents are
actually received by Beneficiary and applied upon or after said receipt to the
Indebtedness in accordance with Section 7.8. The assignment contained in
Article 5 will terminate upon the release of this Deed of Trust.

(c)        Remedies.    In addition to all other remedies available at law or in
equity, during the continuance of an Event of Default, Trustee, Trustee’s
successor or substitute, is authorized and empowered, and it shall be Trustee’s
special duty at the request of Beneficiary, to sell the Mortgaged Property or
any part thereof situated in the State of Texas at the courthouse of any county
in which any part of the Mortgaged Property is situated, at public auction to
the highest bidder for cash between the hours of 10:00 a.m. and 4:00 p.m. on the
first Tuesday in any month after having given notice of such sale in accordance
with the statutes of the State of Texas then in force governing sales of real
estate under powers conferred by deed of trust. Any sale made by Trustee
hereunder may be as an entirety or in such parcels as Beneficiary may request,
and any sale may be adjourned by announcement at the time and place appointed
for such sale without further notice except as may be required by law. The sale
by Trustee of less than the whole of the Mortgaged Property shall not exhaust
the power of sale herein granted, and Trustee is specifically empowered to make
successive sale or sales under such power until the whole of the Mortgaged
Property shall be sold; and, if the proceeds of such sale of less than the whole
of the Mortgaged Property shall be less than the aggregate of the Indebtedness
secured hereby and the expense of executing this trust as provided herein, this
Deed of Trust and the lien thereof shall remain in full force and effect as to
the unsold portion of the Mortgaged Property just as though no sale had been
made; provided, however, that Grantor shall never have any right to require the
sale of less than the whole of the Mortgaged Property but Beneficiary shall have
the right, at its sole election, to request Trustee to sell less than the whole
of the Mortgaged Property. After each sale, Trustee shall make to the purchaser
or purchasers at such sale good and sufficient conveyances in the name of
Grantor, conveying the property so sold to the purchaser or purchasers in fee
simple with general warranty of title, and shall receive the proceeds of said
sale or sales and apply the same as herein provided. Payment of the purchase
price to Trustee shall satisfy the obligation of purchaser at such sale
therefor, and such purchaser shall not be responsible for the application
thereof. The power of sale granted herein shall not be exhausted by any sale
held hereunder by Trustee or Trustee’s substitute or successor, and such power
of sale may be exercised from time to time and as many times as Beneficiary may
deem necessary until all of the Mortgaged Property has been duly sold and all
secured Indebtedness has been fully paid. In the event any sale hereunder is not
completed or is defective in the opinion of

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 38



--------------------------------------------------------------------------------

Beneficiary, such sale shall not exhaust the power of sale hereunder and
Beneficiary shall have the right to cause a subsequent sale or sales to be made
hereunder. Any and all statements of fact or other recitals made in any deed or
deeds given by Trustee or any successor or substitute appointed hereunder as to
nonpayment of the Indebtedness secured hereby, or as to the occurrence of any
Event of Default, or as to Beneficiary having declared all of such Indebtedness
to be due and payable, or as to the request to sell, or as to notice of time,
place and terms of sale and of the Mortgaged Property to be sold having been
duly given, or as to the refusal, failure or inability to act of Trustee or any
substitute or successor, or as to the appointment of any substitute or successor
trustee, or as to any other act or thing having been duly done by Beneficiary or
by such Trustee, substitute or successor, shall be taken as prima facie evidence
of the truth of the facts so stated and recited. Trustee, Trustee’s successor or
substitute, may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Trustee, including the
posting of notices and the conduct of sale, but in the name and on behalf of
Trustee or Trustee’s successor or substitute.

(d)        Liability and Indemnification of Trustee.    TRUSTEE SHALL NOT BE
LIABLE FOR ANY ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE IN GOOD FAITH, OR BE
OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES WHATSOEVER
(INCLUDING TRUSTEE’S NEGLIGENCE OR CLAIMS OF NEGLIGENCE), EXCEPT FOR TRUSTEE’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Trustee shall have the right to rely on
any instrument, document or signature authorizing or supporting any action taken
or proposed to be taken by Trustee hereunder, believed by Trustee in good faith
to be genuine. All moneys received by Trustee shall, until used or applied as
herein provided, be held in trust for the purposes for which they were received,
but need not be segregated in any manner from any other moneys (except to the
extent required by law), and Trustee shall be under no liability for interest on
any moneys received by Trustee hereunder. GRANTOR WILL REIMBURSE TRUSTEE FOR,
AND INDEMNIFY AND SAVE TRUSTEE HARMLESS AGAINST, ANY AND ALL LIABILITY AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND LEGAL EXPENSES) WHICH MAY BE
INCURRED BY TRUSTEE IN THE PERFORMANCE OF TRUSTEE’S DUTIES HEREUNDER OR ON
ACCOUNT OF OR IN CONNECTION WITH ANY BODILY INJURY OR DEATH OR PROPERTY DAMAGE
OCCURRING IN OR UPON OR IN THE VICINITY OF THE MORTGAGED PROPERTY THROUGH ANY
CAUSE WHATSOEVER OR ASSERTED AGAINST TRUSTEE ON ACCOUNT OF ANY ACT PERFORMED OR
OMITTED TO BE PERFORMED HEREUNDER OR ON ACCOUNT OF ANY TRANSACTION ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE MORTGAGED PROPERTY OR WITH ANY LOAN DOCUMENT
(INCLUDING ANY LIABILITY AND EXPENSES RESULTING FROM TRUSTEE’S OWN NEGLIGENCE OR
CLAIMS OF NEGLIGENCE). The foregoing indemnity shall not terminate upon release,
foreclosure or other termination of this Deed of Trust.

(e)        No Homestead or Agricultural Use.    No portion of the Mortgaged
Property is being used as Grantor’s business or residential homestead. No
portion of the Mortgaged Property is being used for agricultural purposes.

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 39



--------------------------------------------------------------------------------

(f)        As-Extracted Collateral.    This Deed of Trust shall also be
effective as a financing statement covering as-extracted collateral and is to be
filed for record in the real estate records of the county where the Mortgaged
Property is situated. The mailing address of Grantor and the address of
Beneficiary from which information concerning the security interest may be
obtained are the addresses of Grantor and Beneficiary set forth on the first
page of this Deed of Trust.

(g)        NO ORAL AGREEMENTS.    THE PARTIES ACKNOWLEDGE THAT THE WRITTEN LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

(h)        Notice.    Notwithstanding the provisions of Section 8.5, service of
a notice required by Tex. Property Code §51.002 shall be considered complete
when the requirements of that statute are met.

[SIGNATURE PAGE TO FOLLOW]

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Deed of Trust is hereby duly executed by Grantor as of
the date first above written.

 

Wells VAF – Parkway at Oak Hill, LLC, a Delaware limited liability company By:  
Wells Mid-Horizon Value-Added Fund I, LLC,   a Georgia limited liability
company,   its sole Member   By:   Wells Investment Management Company, LLC,    
a Georgia limited liability company,     its Manager    

By:

 

/s/ Kevin A. Hoover

     

Kevin A. Hoover, President

STATE OF Georgia              §

                §

COUNTY OF Gwinnett        §

This instrument was acknowledged before me on February 17th , 2010, by Kevin A.
Hoover, the President of Wells Investment Management Company, LLC, a Georgia
limited liability company, on behalf of said limited liability company, in its
capacity as Manager of Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia
limited liability company, on behalf of said limited liability company, in its
capacity as sole Member of Wells VAF – Parkway at Oak Hill, LLC, a Delaware
limited liability company, on behalf of said limited liability company.

 

 

                  /s/ L A Hunt

 

Notary Public, State of Georgia

 

Name: L A Hunt

 

My commission expires: 6/10/10

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 41



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

TRACT 1:

Lot 1, Block “A”, OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a subdivision
in Travis County, Texas, according to the map or plat thereof recorded under
Document No. 200300035 of the Official Public Records of Travis County, Texas,
being more particularly described by metes and bounds shown on Schedule 1
attached hereto and made a part hereof.

TRACT 2:

Being all of that certain 4.678 acre tract of land, more or less, the same being
all of Lot 1, Block “A”, OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a
subdivision in Travis County, Texas, according to the map or plat thereof
recorded under Document No. 200300034 of the Official Public Records of Travis
County, Texas; said 4.678 acres of land being more particularly described by
metes and bounds shown on Schedule 2 attached hereto and made a part hereof.

TRACT 3:

Non-exclusive easement estate created in that certain Joint Access and Easement
Agreement dated October 27, 2005, by and between Champion Partners Group, Ltd.
and AAW Oak Hill, Ltd., recorded in Document No. 2005209114, Official Public
Records, Travis County, Texas, being over and across that certain 0.336 acre
portion of Lots 1 and 2, Block “A”, OAK HILL TECHNOLOGY PARK SUBDIVISION, a
subdivision in Travis County, Texas, according to the map or plat thereof,
recorded under Document No. 200000208 of the Official Public Records of Travis
County, Texas; said 0.336 acres being more particularly described by metes and
bounds shown on Schedule 3 attached hereto and made a part hereof.

Parkway at Oak Hill

4801 Southwest Parkway

Austin, Texas

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 42



--------------------------------------------------------------------------------

SCHEDULE 1

Tract 1 – Metes and Bounds Legal Description

 

TRACT I - 17.676 ACRES

OAK HILL TECHNOLOGY PARK

SECTION IV

  

FN NO. 08-574 (KWA)

SEPTEMBER 15, 2008

BPI JOB NO. 2019-01.92

DESCRIPTION

OF A 17.676 ACRE TRACT OF LAND OUT OF THE THOMAS ANDERSON SURVEY NO. 17,
SITUATED IN TRAVIS COUNTY, TEXAS, BEING ALL OF LOT 1, BLOCK “A”, OAK HILL
TECHNOLOGY PARK SUBDIVISION SECTION IV, A SUBDIVISION OF RECORD IN DOCUMENT NO.
200300035 OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS; SAID 17.676
ACRE TRACT BEING MORE PARTICULARLY. DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

COMMENCING at a 1/2 inch iron rod found in the northerly right-of-way line of
U.S. Highway 290 for the southwesterly corner of Lot 1, Block “A” Oak Hill
Technology Park Subdivision, of record in Document No. 200000208 of said
Official Public Records, being the southeasterly comer of Resubdivision of Lot
1-A Block “A” Oak Hill Industrial Park Section Two, a subdivision of record in
Book 77, Page 11 of the Plat Records of Travis County, Texas;

THENCE, N29°38’00”E, leaving the northerly line of U.S. Highway 290, along the
westerly line, of said Lot 1 and Lot 2, Block “A” of said Oak Hill Technology
Park Subdivision, being the easterly line of said Resubdivision of Lot 1-A, and
a portion of the easterly line of Oak Hill Industrial Park Section Two, a
subdivision of record in Book 76, Page 142 of said Plat Records, a distance of
712.97 feet to a 1/2 inch iron rod found for the POINT OF BEGINNING hereof,
being an angle point in the westerly line of said Lot 1;

THENCE, N29°38’00”E, along a portion of the westerly line of said Lot 1, being a
portion of the easterly line of said Oak Hill Industrial Park Section Two, a
distance of 378.82 feet to an iron pipe found, for an angle point in the
westerly line of said Lot 1, being the most easterly corner of said Oak Hill
Industrial Park Section Two;

THENCE, continuing along the westerly line of said Lot 1, the following two
(2) courses and distances:

 

1)

N59°40’29”W, along the northerly line of said Oak Hill Industrial Park Section
Two, a distance of 3.01.12 feet to an iron pipe found in the easterly line of
Lot 2, Block “A” Murphey Subdivision, a subdivision of record in Document
No. 200600209 of said Official Public Records, for an angle point hereof;

 

2)

N29°34’26”E, along the easterly line of said Lot 2 and Lot 4, Block “A” of said
Murphey Subdivision, a distance of 622.21 feet to a 1/2 inch iron rod found in
the southerly right-of way-line of Southwest Parkway (R.O.W. varies), being the
northeasterly corner of said Lot 4 and the northwesterly corner of said Lot 1,
for the northwesterly corner hereof;



--------------------------------------------------------------------------------

FN 08-574 (KWA)

SEPTEMBER 15, 2008

PAGE 2 OF 3

THENCE, along the southerly line of Southwest Parkway and the northerly line of
said Lot 1, the following two (2) courses and distances:

 

1)

S59°43’00”E, a distance of 654,69 feet to a 1/2 inch iron rod found for an angle
point;

 

2)

S59°48’00”E, a distance of 147.39 feet to a 1/2 inch iron rod found for the
northeasterly corner of said Lot 1 and hereof, being the northwesterly corner of
said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section III;

THENCE, S29°38’00”W, leaving the southerly line of Southwest Parkway, along the
easterly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV, passing an iron pipe found for the common westerly corner of said
Lot 1, Block “A” Oak Hill Technology Park Subdivision Section III and that
certain 5.34 acre tract of land conveyed to South Austin Marine, Inc., by deed
of record in Volume 7993, Page 207 of said Real Property Records, at a distance
of 635.36 feet, and. continuing for a total distance of 1185.40 feet to a 1/2
inch, iron rod found for an angle point hereof, being the northeasterly corner
of that certain 1.102 acre tract conveyed to Joseph J. Hajjar by Deed of Record
in Volume 12120, Page 1918 of said Real Property Records;

THENCE, N59°46’29”W, leaving the westerly line of said 5.34 acres, along a
portion of the easterly line of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision Section IV and hereof, being the northerly line of said 1.102 acres,
a distance of 147.39 feet to an iron pipe found, for the northwesterly corner of
said 1.102 acre tract and an angle point hereof;

THENCE, along the westerly line of said 1.102 acre tract, being a portion of the
easterly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV and hereof, the following three (3) courses and distances:

 

1)

S29°39’50”W, a distance of 136.85 feet to a 1/2 inch iron rod found for an angle
point;

 

2)

S89°58’21”W, a distance of 24.28 feet to a 1/2 inch iron rod found for an angle
point;

 

3)

S29°59’38”W, a distance of 199.64 feet to a 1/2 inch iron rod found in the
northerly line of U.S. Highway 290 (R.O.W. varies) for the southeasterly corner
of said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section IV and
hereof, being the southwesterly corner of said 1.102 acre tract;



--------------------------------------------------------------------------------

FN 08-574 (KWA)

SEPTEMBER 15, 2008

PAGE 3 OF 3

THENCE, N88°09’05”W, along the northerly line of U.S. Highway 290, being the
southerly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV and hereof, a distance of 92.12 feet to a 1/2 inch iron rod found for
the southwesterly comer of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision Section IV and hereof;

THENCE, N24°38’24”E, leaving the northerly line of U.S. Highway 290, along a
portion of the westerly line of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision Section IV and hereof, being a portion of the easterly line of Lot 1
of said Oak Hill Technology Park Subdivision, a distance of 41.61 feet to a 1/2
inch iron rod found for an angle point in the westerly line of said Lot 1, Block
“A” Oak Hill Technology Park Subdivision Section IV and hereof;

THENCE, N29°38’00”E continuing along the westerly line of said Lot 1, Block “A”
Oak Hill Technology Park Subdivision Section IV and hereof, being a portion of
the easterly line of Lot 1 and a portion of the easterly line of Lot 2 of said
Oak Hill Technology Park Subdivision, a distance of 538.08 feet to a 1/2 inch
iron rod found for an angle point of said Lot 1, Block “A” Oak Hill Technology
Park Subdivision. Section IV and hereof, being the northeasterly corner of said
Lot 2, Oak Hill Technology Park Subdivision;

THENCE, N60°22’00”W, along a portion of the westerly line of said Lot 1, Block
“A” Oak Hill Technology Park Subdivision Section IV and hereof, a distance of
245.35 feet to the POINT OF BEGINNING containing an area of 17.676 acres
(769,977 sq. ft.) of land, more or less, within these metes and bounds.

BEARING BASIS: THE BASIS OF BEARING OF THE DESCRIPTION HEREIN IS THE
SOUTHEASTERLY LINE OF THE RESUBDIVISION OF LOT 1-A, BLOCK A, OAK HILL INDUSTRIAL
PARK SECTION TWO, AS RECORDED IN BOOK 77, PAGE 11 AND THE SOUTHEASTERLY LINE OF
OAK HILL INDUSTRIAL PARK SECTION TWO AS RECORDED IN BOOK 76, PAGE 142, BOTH OF
THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS.

I, MARK J. JEZISEK, A REGISTERED PROFESSIONAL LAND SURVEYOR, DO HEREBY CERTIFY
THAT THE PROPERTY DESCRIBED HEREIN WAS DETERMINED BY A SURVEY MADE ON THE GROUND
UNDER MY DIRECTION AND SUPERVISION. A LAND TITLE SURVEY WAS PREPARED TO
ACCOMPANY THIS FIELDNOTE DESCRIPTION.

 

BURY & PARTNERS, INC.

ENGINEERS-SURVEYORS

221 WEST SIXTH STREET, STE. 600

AUSTIN, TEXAS 78701

  

LOGO [g69911ex10_16pg048.jpg]



--------------------------------------------------------------------------------

SCHEDULE 2

Tract 2 – Metes and Bounds Legal Description

 

TRACT II - 4.678 ACRES

OAK HILL TECHNOLOGY PARK

SECTION III

  

FN NO. 08-575(KWA)

SEPTEMBER 15, 2008

BPI JOB NO. 2019-01.92

DESCRIPTION

OF A 4.678 ACRE TRACT OF LAND OUT OF THE THOMAS ANDERSON SURVEY NO. 17, SITUATED
IN TRAVIS COUNTY, TEXAS, BEING ALL OF LOT 1, BLOCK “A”, OAK HILL TECHNOLOGY PARK
SUBDIVISION SECTION III, A SUBDIVISION OF RECORD IN DOCUMENT NO. 200300034 OF
THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS; SAID 4.678 ACRE TRACT BEING
MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS;

BEGINNING at a 1/2 inch iron rod found in the southerly right-of-way line of
Southwest Parkway (R.O.W. varies) for the northwesterly corner of said Lot 1,
Block “A” Oak Hill Technology Park Subdivision Section III, being the
northeasterly corner of Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV, a subdivision of record in Document No. 200300035 of said Official
Public Records;

THENCE, S59°14’26”E, along the southerly line of Southwest Parkway, being the
northerly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section III, a distance of 322.35 feet to a 1/2 inch iron rod with BPI cap
found, being the northeasterly corner of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section III;

THENCE, leaving the southerly line of Southwest Parkway, along the easterly line
of said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section III, being
a portion of the westerly line of Boston 290 Office Park Section Two-A, a
subdivision of record in Volume 100, Pages 58-59 of said Plat Records, the
following two (2) courses and distances:

 

1)

S29°38’19”W, a distance of 341.51 feet to an iron pipe found for an angle point;

 

2)

S29°33’06”W, a distance of 287;35 feet to a 1/2 inch iron rod found for the
common easterly corner of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision Section III and that certain 5.34 acre tract of land conveyed to
South Austin Marine, Inc., by deed of record in Volume 7993, Page 207 of said
Real Property Records, being the southeasterly corner hereof;

THENCE, N60°23’40”W, leaving the westerly line of said Boston 290 Office Park
Section Two-A, along the common line of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section III and said 5.34 acre tract, being the
southerly line hereof, a distance of 322.66 feet to an iron pipe found in the
easterly line of said Lot 1, Block “A” Oak Hill Technology Park Subdivision
Section IV being the southwesterly corner of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section-III and the northwesterly corner of said
5.34 acre tract;



--------------------------------------------------------------------------------

FN 08-575 (KWA)

SEPTEMBER 15, 2 008

PAGE 2 OF 2

THENCE, N29 38’00”E, along the westerly line of said Lot 1, Block “A” Oak Hill
Technology Park Subdivision Section III, being a portion of the easterly line of
said Lot 1, Block “A” Oak Hill Technology Park Subdivision Section IV, a
distance of 635.36 feet to POINT OF BEGINNING containing an area of 4.678 acres
(203,764 sq. ft.) of land, more or less, within these metes and bounds,

BEARING BASIS: THE BASIS OF BEARING OF THE DESCRIPTION HEREIN IS THE
SOUTHEASTERLY LINE OF THE RESUBDIVISION OF LOT 1-A, BLOCK A, OAK HILL INDUSTRIAL
PARK SECTION TWO, AS RECORDED IN BOOK. 77, PAGE 11 AND THE SOUTHEASTERLY LINE OF
OAK HILL INDUSTRIAL PARK SECTION TWO AS RECORDED IN BOOK 76, PAGE 142, BOTH OF
THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS.

I, MARK J. JEZISEK, A REGISTERED PROFESSIONAL LAND SURVEYOR, DO HEREBY CERTIFY
THAT THE PROPERTY DESCRIBED HEREIN WAS DETERMINED BY A SURVEY MADE ON THE GROUND
UNDER MY DIRECTION AND SUPERVISION A LAND TITLE SURVEY WAS PREPARED TO ACCOMPANY
THIS FIELDNOTE DESCRIPTION.

 

BURY, & PARTNERS, INC.

ENGINEERS-SURVEYORS

221 WEST SIXTH STREET, SUITE 600

AUSTIN, TEXAS 78701

  

LOGO [g69911ex10_16pg050.jpg]



--------------------------------------------------------------------------------

SCHEDULE 3

Tract 3 – Metes and Bounds Legal Description

 

TRACT III - 0.336 ACRES

LOT 1 & LOT 2, BLOCK “A”

OAK HILL TECHNOLOGY PARK

 

FN NO. 08-576 (KWA)

SEPTEMBER 15, 2008

BPI NO. 2019-01.92     

DESCRIPTION

OF A 0.336 ACRE TRACT OF LAND SITUATED IN TRAVIS COUNTY, TEXAS, BEING A PORTION
OF LOT 1 AND LOT 2, BLOCK “A”, OAK HILL TECHNOLOGY PARK SUBDIVISION, OF RECORD
IN DOCUMENT NO. 200000208, OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY,
TEXAS; SAID LOT 1 AND LOT 2, BLOCK “A” HAVING BEEN CONVEYED TO AAW OAK HILL,
LTD. BY THE DEED OF RECORD IN DOCUMENT NO. 2000150953, OF SAID OFFICIAL PUBLIC
RECORDS OF TRAVIS COUNTY, TEXAS; SAID 0.336 ACRE BEING MORE PARTICULARLY
DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING at a 1/2 inch iron rod found in the northerly line of U.S. Highway 290
West. (R.O.W. varies), being the southeasterly corner of said Lot 1, Block “A”,
and the southwesterly corner of Lot 1, Block “A”, Oak Hill Technology Park
Subdivision Section IV, of record in Document No. 260300035 of said Official
Public Records, for the southeasterly corner hereof, from which a 1/2 inch Iron
rod found for the southeasterly corner of said Lot 1, Block “A”, Oak Hill
Technology Park Subdivision Section IV and the southwesterly corner of that
certain 1.102 acre tract described in the deed to Joseph J. Hajjar, by the deed
of record in Volume 12 020, Page 1918, of the Real Property Records of Travis
County, Texas bears S88’09’05”E, a distance of 92.12 feet;

THENCE, N88°09’05”W, along the northerly line of U.S. Highway 290 West, being a
portion of the southerly line of said Lot 1, Block “A” Oak Hill Technology Park
Subdivision, for the southerly line hereof, a distance of 27.12 feet to a
calculated point for the southwesterly corner hereof, from which a 1/2 inch iron
rod with cap set for a point of curvature on said northerly line of U.S. Highway
290 West bears N88°09’05”W, a distance of 106.20 feet;

THENCE, leaving said northerly line of U.S. Highway 290 West, over and across
Lot 1 and Lot 2, Block “A” of said Oak Hill Technology Park Subdivision, along
the westerly, line hereof, the following two (2) courses and distances;

 

1)

N24°38’24”E, a distance of 53.20 feet to a calculated point;

 

2)

N29°38’00”E, a distance of 539.17 feet to a calculated point for the
northwesterly corner hereof, being in the line common to the northerly line of
said Lot 2, Block “A”, Oak Hill Technology Park Subdivision and a southerly line
of said Lot 1, Block “A”, Oak Hill Technology Park Subdivision Section IV, from
which a 1/2 inch iron rod set for the common westerly corner of said Lot 2,
Block “A”, Oak Hill Technology Park Subdivision and said Lot 1, Block “A”, Oak
Hill Technology Park Subdivision Section IV bears N60°22’00”W, a distance of
220.35 feet;



--------------------------------------------------------------------------------

FN 08-576 (KWA)

SEPTEMBER 15, 2008

PAGE 2 OF 2

 

THENCE, S60°22’00”E, along the line common to the northerly line of said Lot 2,
Block “A”, Oak Hill Technology Park Subdivision and a southerly line of said Lot
1, Block “A”, Oak Hill Technology Park Subdivision Section IV, a distance of
25.00 feet to a l/2 inch iron rod set for the northeasterly corner of said Lot
2, Block “A” and an interior ell corner for said Lot 1, Block “A”, Oak .Hill
Technology Park Subdivision Section IV, for the northeasterly corner hereof;

THENCE, along the easterly line of Lot 1 and Lot 2, Block “A” of said Oak Hill
Technology Park Subdivision, same being a westerly line of said Lot 1, Block
“A”, Oak Hill Technology Park Subdivision Section IV, for the easterly line
hereof, the following two (2) courses and distances:

 

1)

S29°38’00”W, passing at a distance of 373.10 feet a 1/2 inch iron rod found for
the easterly common corner of Lot 1 and Lot 2, Block “A” of said Oak Hill
Technology Park Subdivision, continuing for a total distance of 538.08 feet to a
1/2 inch iron rod set for an angle point;

 

2)

S24°38’24”W, a distance of 41.61 feet to the POINT OF BEGINNING, containing an
area of 0.336 acre (14,651 sq. ft.) of land more or less, within these metes and
bounds.

 

BURY & PARTNERS, INC.

ENGINEERS-SURVEYORS

221 WEST SIXTH STREET, STE. 600

AUSTIN, TEXAS 78701

 

LOGO [g69911ex10_16pg052.jpg]

   



--------------------------------------------------------------------------------

EXHIBIT B

Permitted Encumbrances

 

1.

Restrictive covenants recorded in Document No. 1999149271, as amended by
document recorded in Document No. 2001095912, Official Public Records, Travis
County, Texas. (Tracts 1 and 2)

Restrictive covenants recorded in Document Nos. 1999155174, 2003034321 and
200300035 and Volume 4381, Page 114, Official Public Records, Travis County,
Texas. (Tract 1)

Restrictive covenants recorded in Document Nos. 1999155173, 1999155174,
2003034321 and 200300034, Official Public Records, Travis County, Texas. (Tract
2)

 

2.

Wastewater easement granted to the City of Austin in instrument dated
November 23, 1992, recorded in Volume 11820, Page 118, Real Property Records,
Travis County, Texas, as shown on plat recorded in Document No. 200300035,
Official Public Records, Travis County, Texas, as shown on survey prepared by
Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008. (Tract 1)

 

3.

Electric and telephone line easement granted to the City of Austin, in
instrument dated August 10, 1966, recorded in Volume 3192, Page 1046, Deed
Records, Travis County, Texas, as shown on plat recorded in Document
No. 200300035, Official Public Records, Travis County, Texas, as shown on survey
prepared by Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008. (Tract 1)

 

4.

Underground telecommunications lines and systems easement granted to
Southwestern Bell Telephone Company, in instrument dated June 2, 1987, recorded
in Volume 10279, Page 612, Real Property Records, Travis County, Texas, as shown
on plat recorded in Document No. 200300035, Official Public Records, Travis
County, Texas, as shown on survey prepared by Mark Jerry Jezisek, RPLS No. 5267,
dated 9/15/2008. (Tract 1)

 

5.

Wastewater easement granted to the City of Austin in instrument dated
November 23, 1992, recorded in Volume 11820, Page 98, Real Property Records,
Travis County, Texas, as shown on plat recorded in Document No. 200300035,
Official Public Records, Travis County, Texas, as shown on survey prepared by
Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008. (Tract 1)

 

6.

Wastewater easement granted to the City of Austin in instrument dated
November 23, 1992, recorded in Volume 11820, Page 108, Real Property Records,
Travis County, Texas, as shown on plat recorded in Document No. 200300035,
Official Public Records, Travis County, Texas, as shown on survey prepared by
Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008. (Tract 1)

 

7.

Wastewater easement granted to the City of Austin in instrument dated
February 10, 1994, recorded in Volume 12121, Page 281, Real Property Records,
Travis County, Texas, as shown on plat recorded in Document No. 200300035,
Official Public Records, Travis County, Texas, as shown on survey prepared by
Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008. (Tract 1)

 

8.

Drainage easement varying in width traversing Land, as shown on plat recorded in
Document No. 200300035, Official Public Records, Travis County, Texas, as shown
on survey prepared by Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008. (Tract
1)

 

9.

10’ electric and telecommunications easement along the northwest, southwest,
southeast and northeast property lines, as shown on plat recorded in Document
No. 200300035, Official Public Records, Travis County, Texas, as shown on survey
prepared by Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008. (Tract 1)

10.

10’ electric and telecommunications easement along U.S. Highway 290 West, as
shown on plat recorded in Document No. 200300035, Official Public Records,
Travis County, Texas, as shown on survey prepared by Mark Jerry Jezisek, RPLS
No. 5267, dated 9/15/2008. (Tract 1)

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 1



--------------------------------------------------------------------------------

11.

Terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed February 13, 2003, recorded under
Document No. 2003034324, Official Public Records, Travis County, Texas. (Tract
1)

 

12.

Wetland setback, critical water quality and water quality transition zones, as
shown on plat recorded in Document No. 200300035, Official Public Records,
Travis County, Texas, as shown on survey prepared by Mark Jerry Jezisek, RPLS
No. 5267, dated 9/15/2008. (Tract 1)

 

13.

Water line easement granted to the City of Austin, in instrument dated
November 14, 2001, recorded under Document No. 2001196292, Official Public
Records, Travis County, Texas, as shown on survey prepared by Mark Jerry
Jezisek, RPLS No. 5267, dated 9/15/2008. (Tracts 1 and 2)

 

14.

125’ building setback line and 75’ vegetative buffer zone along Southwest
Parkway as set forth in the restrictions recorded under Document No. 1999149271,
Official Public Records, Travis County, Texas, as shown on survey prepared by
Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008. (Tract 1)

 

15.

Terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit dated February 9, 2005, recorded under Document No. 2005024419,
Official Public Records, Travis County, Texas. (Tracts 1 and 2)

 

16.

Electric and telephone line easements granted to the City of Austin, in
instrument dated July 31, 1986, recorded in Volume 9827, Page 163, Real Property
Records, Travis County, Texas, as shown on survey prepared by Mark Jerry
Jezisek, RPLS No. 5267, dated 9/15/2008. (Tract 2)

 

17.

Wastewater easement granted to the City of Austin, in instrument dated
January 26, 1993, recorded in Volume 11860, Page 985, Real Property Records,
Travis County, Texas, as shown on survey prepared by Mark Jerry Jezisek, RPLS
No. 5267, dated 9/15/2008. (Tract 2)

 

18.

15’ wastewater easement granted to the City of Austin, in instrument dated
November 29, 1993, recorded in Volume 12075, Page 591, Real Property Records,
Travis County, Texas, as shown on survey prepared by Mark Jerry Jezisek, RPLS
No. 5267, dated 9/15/2008. (Tract 2)

 

19.

15’ wastewater easement granted to the City of Austin, in instrument recorded in
Volume 12121, Page 281, Real Property Records, Travis County, Texas, as shown on
survey prepared by Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008. (Tract 2)

 

20.

10’ electric and telecommunications easement along the southwest, southeast and
northeast property lines as shown on plat recorded in Document No. 200300034,
Official Public Records, Travis County, Texas, as shown on survey prepared by
Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008. (Tract 2)

 

21.

Terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements dated January 13, 2000, recorded under
Document No. 2000008817, Official Public Records, Travis County, Texas. (Tract
2)

 

22.

5’, 10’, 25’, 40’ and 75’ building setback along Southwest Parkway per City of
Austin zoning ordinance, Travis County, Texas, as shown on survey prepared by
Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008. (Tracts 1 and 2)

 

23.

15’ water and wastewater utility easement granted to the City of Austin, in
instrument dated November 7, 2005, recorded under Document No. 2005210758,
Official Public Records, Travis County, Texas. (Tracts 1 and 2)

 

24.

Terms, conditions and stipulations contained in Joint Access and Easement
Agreement recorded in Document No. 2005209114, Official Public Records, Travis
County, Texas. As affected by Memorandum of Indemnification Agreement recorded
under Document No. 2005209116, Official Public Records, Travis County, Texas,
and Estoppel with Regard to Joint Access and Easement Agreement filed for record
under Clerk’s File No. 2008171573, Official Public Records, Travis County,
Texas. (Tract 1)

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 2



--------------------------------------------------------------------------------

25.

Terms, provisions and conditions created in documents recorded in Document
No. 1999149271, as amended by document recorded in Document No. 2001095912,
Official Public Records, Travis County, Texas, and recorded in Document Nos.
1999155174, 2003034321, 200300035 and Volume 4381, Page 114, Official Public
Records, Travis County, Texas. (Tract 1)

 

26.

Terms, provisions and conditions created in documents recorded in Document
No. 1999149271, as amended by document recorded in Document No. 2001095912,
Official Public Records, Travis County, Texas, and recorded in Document Nos.
1999155173, 1999155174, 2003034321 and 200300034, Official Public Records,
Travis County, Texas. (Tract 2)

 

27.

Easement rights, if any, relative to water line, water vaults, transformer pad,
storm sewer line and storm sewer manholes, not located within an easement, as
shown on survey prepared by Mark Jerry Jezisek, RPLS No. 5267, dated 9/15/2008.
(Tract 1)

 

28.

Easement rights, if any, relative to water vaults, waste water line, waste water
manholes, water line and storm sewer manholes, not located within an easement,
as shown on survey prepared by Mark Jerry Jezisek, RPLS No. 5267, dated
9/15/2008. (Tract 2)

 

DEED OF TRUST WITH ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING - 3